PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

IDA MAXWELL WELLS,
Plaintiff-Appellant,

v.

                                                                   No. 98-1962
G. GORDON LIDDY,
Defendant-Appellee,

PHILLIP MACKIN BAILLEY,
Movant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
J. Frederick Motz, Chief District Judge.
(CA-97-946-JFM)

Argued: March 3, 1999

Decided: July 28, 1999

Before WILKINS and WILLIAMS, Circuit Judges,
and LEE, United States District Judge for the
Eastern District of Virginia, sitting by designation.

_________________________________________________________________

Reversed and remanded by published opinion. Judge Williams wrote
the opinion, in which Judge Wilkins and Judge Lee joined.

_________________________________________________________________

COUNSEL

ARGUED: David M. Dorsen, WALLACE, KING, MARRARO &
BRANSON, P.L.L.C., Washington, D.C., for Appellant. Kerrie L.
Hook, COLLIER, SHANNON, RILL & SCOTT, P.L.L.C., Washing-
ton, D.C., for Appellee. ON BRIEF: John B. Williams, COLLIER,
SHANNON, RILL & SCOTT, P.L.L.C., Washington, D.C.; Ty Cobb,
HOGAN & HARTSON, Baltimore, Maryland, for Appellee.

_________________________________________________________________

OPINION

WILLIAMS, Circuit Judge:

Ida Maxwell "Maxie" Wells, who was a secretary at the Demo-
cratic National Committee (DNC) for a short time in 1972, filed a
defamation action against G. Gordon Liddy stemming from his advo-
cation of an alternative theory explaining the purpose of the June 17,
1972, Watergate break-in. During several public appearances and on
a world wide web site Liddy stated that the burglars' objective during
the Watergate break-in was to determine whether the Democrats pos-
sessed information embarrassing to John Dean.1 More specifically,
Liddy asserted that the burglars were seeking a compromising photo-
graph of Dean's fiance that was located in Wells's desk among sev-
eral photographs that were used to offer prostitution services to out-
of-town guests.

Upon Liddy's motion for summary judgment, the district court
determined that Wells was an involuntary public figure who could not
prove actual malice by clear and convincing evidence. Additionally,
the district court determined that Louisiana law applied to all of
Wells's defamation counts and that Louisiana law would require even
a private figure to prove actual malice. On the basis of these rulings,
the district court entered judgment in Liddy's favor. Because we
determine that Wells is not a public figure for purposes of the ongoing
public debate regarding Watergate and we also conclude that Louisi-
ana law does not apply to two of Wells's defamation counts, we
reverse the district court's grant of summary judgment and remand for
further proceedings consistent with this opinion.
_________________________________________________________________
1 John Dean was legal counsel to President Richard M. Nixon in 1972.

                    2
I.

In February of 1972, the then-twenty-three-year-old Wells moved
from her hometown of Jackson, Mississippi to Washington, D.C. and
began work at the DNC as the secretary to Spencer Oliver, Executive
Director of the Association of State Democratic Chairmen. Wells con-
tinued in the employ of the DNC and Oliver until late July 1972.
Throughout her employment, the DNC offices were located in the
Watergate complex.

A few months after Wells started her job at the DNC, Frank Wills,
a security guard, noticed a piece of tape propping open the door to the
DNC offices while making his routine rounds during the early morn-
ing hours of June 17, 1972. See David Behrens, Day by Day, News-
day, June 17, 1992, at 63. Wills removed the tape. See id. When he
made his next scheduled rounds, however, the tape had been returned
to the doorway. See id. Suspecting that something was afoot, Wills
called the police. See id. Shortly thereafter, the police arrived and
apprehended five men: James W. McCord, Frank Sturgis, Eugenio R.
Martinez, Virgilio R. Gonzalez, and Bernard L. Barker. See Alfred E.
Lewis, Five Held in Plot to Bug Democrats' Office Here, Wash. Post,
June 18, 1972, at A1. Of these five, one was a recent CIA retiree,
three were Cuban emigres, and the fifth had trained Cuban exiles for
possible guerrilla activity after the failed Bay of Pigs invasion. See id.
The men were wearing business attire and surgical gloves. They were
carrying $2,300 in sequentially numbered one hundred dollar bills,
sophisticated electronic surveillance equipment, lock picks, door jim-
mies, one walkie-talkie, a short wave receiver, forty rolls of thirty-
five millimeter film, three pen-sized tear gas guns, see id., and the
White House phone number of E. Howard Hunt.2 When initially
asked about the events at the Watergate, White House spokesman
Ronald Ziegler dismissed the incident as "A third-rate burglary
attempt." Gaylord Shaw, Watergate Third Rate Burglary, Newsday,
June 17, 1992, at 62.
_________________________________________________________________
2 These well-chronicled facts regarding the June 17, 1972, Watergate
break-in are not in dispute in the present appeal and are recited to pro-
vide information regarding Wells's alleged public participation at the
time of the break-in and the historical context surrounding Wells's
claims.

                   3
In the wake of the burglary, the FBI determined that Spencer Oli-
ver's telephone conversations were being electronically monitored
from a listening post located in room 723 of the Howard Johnson's
Motor Inn across the street from the Watergate. Because Wells often
used Oliver's phone to make personal calls, some of her conversa-
tions were intercepted.3 Additionally, a drawer of Wells's desk was
opened during the break-in. As a result, she was questioned by the
FBI. Although there is some factual dispute between the parties over
whether the FBI informed Wells of the discovery, the FBI also deter-
mined that a key found in a burglar's possession fit the lock on
Wells's desk.

In September of 1972, Wells was subpoenaed to appear as a wit-
ness before the federal grand jury investigating the break-in. On Sep-
tember 15, 1972, the grand jury indicted the five burglars as well as
the two men who allegedly had coordinated the break-in, E. Howard
Hunt, a White House aide, and G. Gordon Liddy, counsel for the
Committee to Reelect the President. Watergate Chronology, News &
Observer (Raleigh, N.C.), June 17, 1992, at A4. Appearing before
Judge John Sirica in United States District Court for the District of
Columbia in early January of 1973, the five Watergate burglars
pleaded guilty to a variety of burglary, conspiracy, and wiretapping
charges. See John Berlau & Jennifer G. Hickey, List of Jailbirds is
Long, but Sentences are Short, Insight Mag., June 23, 1997, at 10.
Each of the five burglars was sentenced to a prison term.4 See A
Watergate Scorecard, Wall St. J., Jan. 26, 1998, at A19. E. Howard
Hunt also pleaded guilty to six counts of burglary, conspiracy, and
wiretapping. See Berlau & Hickey, supra . As a result, he was impris-
oned for thirty-three months. See A Watergate Scorecard, supra.
Liddy neither pleaded guilty nor cooperated with the prosecution. He
_________________________________________________________________
3 In 1972, Newsweek and the International Herald-Tribune reported
that Wells's conversations had been intercepted. Newsweek, however,
did not refer to Wells by name, but rather referred to her as Oliver's sec-
retary.
4 Bernard Barker served twelve months in jail. See A Watergate
Scorecard, Wall St. J., Jan. 26, 1998, at A19. Virgilio Gonzalez spent fif-
teen months in prison. See id. Eugenio Rolando Martinez also served fif-
teen months. See id. James McCord was incarcerated for four months,
see id., and Frank Sturgis was jailed for thirteen months, see id.

                   4
was tried on multiple counts of burglary, conspiracy, and interception
of wire and oral communications, was found guilty, and received a
sentence of six to twenty years imprisonment. See Berlau & Hickey,
supra. Liddy served fifty-two months in jail as a result of his convic-
tions. See Watergate Scorecard, supra .

Shortly after pleading guilty, James McCord wrote a letter from
prison stating that he had been pressured to plead guilty and to lie
during the district court proceedings relating to the Watergate inci-
dent. See Watergate Timeline, Cin. Enquirer, June 17, 1997, at A6. In
his letter, McCord implicated John Dean, the president's counsel,
and John Mitchell, the Attorney General, as the individuals who
had been pressuring the Watergate burglars to withhold
information. See Watergate TimeLine (visited April 29, 1999),
http://vcepolitics.com/wgate/timeline.htm>.

As a result of McCord's revelations implicating high level adminis-
tration officials, in February of 1973 the United States Senate voted
(77-0) to establish a Select Committee on Presidential Campaign
Activities to be chaired by Senator Sam Ervin of North Carolina. See
id. Wells, who had by this time relocated to Atlanta, Georgia,
returned to Washington on June 20, 1974 to testify before the Com-
mittee. Wells's testimony was not part of the televised Watergate
hearings. During its investigation, the Senate Committee discovered
a campaign of political "dirty tricks" of which the Watergate break-in
was a part. The White House's effort to cover up its involvement led
to the imprisonment of several high ranking White House officials
and ultimately to the resignation of President Nixon in August of
1974.

Wells returned to Washington in 1976 and served as a secretary to
President Carter. After she left that post, she entered a Ph.D. program
in English at Louisiana State University and at the time of this lawsuit
planned to pursue a career as a college professor. Liddy was released
from prison in 1977, and since that time he has become a successful
radio talk show personality. He has also published his autobiography,
Will, and is a frequent speaker on the lecture circuit.

In 1991, Len Colodny and Robert Gettlin authored a book entitled
Silent Coup: The Removal of a President. Len Colodny & Robert Get-

                    5
tlin, Silent Coup: The Removal of a President (1991). In Silent Coup,
Colodny and Gettlin discussed new evidence regarding the Watergate
break-in and concluded that the purpose of the break-in was not sim-
ply to replace a malfunctioning listening device that had been
installed in an earlier break-in at the DNC in May 1972.5 Rather,
Colodny and Gettlin concluded that John Dean had personally autho-
rized the Watergate break-in to protect his own reputation and the
reputation of his now-wife, Maureen Biner.6

In Silent Coup, Colodny and Gettlin assert that an attorney, Phillip
Mackin Bailley, assisted a woman named Erica L."Heidi" Rikan
expand her preexisting call-girl operation located at the Columbia
Plaza apartments, near the Watergate, by promoting Rikan's services
to Bailley's DNC connections. The book also notes that Maureen
Biner was a close friend of Rikan. According to Silent Coup, when
Bailley came to visit the DNC, he asked for Spencer Oliver, but
because Oliver was out of the office at the time, his secretary, Wells,
gave him a tour of the DNC facilities. As a result of Bailley's contact
with the DNC, Silent Coup reports that one client per day was
referred to Rikan from DNC headquarters. Colodny and Gettlin state
that meetings with call girls were arranged on Oliver's phone while
he was out of the office, and that Oliver's telephone was the target
of the first, May 1972, Watergate break-in during which the wiretaps
were initially installed. According to Silent Coup Bailley was eventu-
ally arrested and indicted for violations of the Mann Act (transporting
under-age females across state lines for immoral purposes), extortion,
blackmail, pandering, and procuring. As a result, Bailley's address
books were seized. Silent Coup also notes that Maureen Biner's name
appeared in Bailley's address books.
_________________________________________________________________

5 This is the majority or conventional view of the purpose for the June
17, 1972, Watergate break-in. See, e.g., Karlyn Barker & Walter Pincus,
Watergate Revisited, Wash. Post, June 14, 1992, at A1.

6 The Deans filed a libel suit against Colodny, Gettlin, Liddy and Silent
Coup's publisher, St. Martin's Press, in the United States District Court
for the District of Columbia. The Deans have settled with St. Martin's
Press. See George Lardner Jr., Watergate Libel Suit Settled, Wash. Post,
July 23, 1997, at C1. The suit against Colodny, Gettlin, and Liddy is still
pending. Wells is not a party to the Deans' suit.

                    6
After news of Bailley's arrest appeared in the newspaper, together
with information regarding a Capitol Hill call-girl ring staffed by sec-
retaries, office workers, and a White House secretary, Silent Coup
reports that John Dean called the Assistant United States Attorney
investigating the Bailley case and summoned him to the White House.
During the meeting, Dean reportedly told the Assistant United States
Attorney that he thought the Democrats had leaked the prostitution
ring story. Thereafter, Dean made a photocopy of Bailley's address
books and proceeded to compare the names from the book to a list of
White House staff. Colodny and Gettlin state that Dean immediately
would have recognized Maureen Biner's name as well as the alias of
her good friend Rikan during this examination.

The implication of Colodny and Gettlin's narrative is that the June
17, 1972, Watergate break-in was ordered by Dean so that he could
determine whether the Democrats had information linking Maureen
Biner to the Bailley/Rikan call-girl ring and whether they planned to
use such information to embarrass him. After the break-in was
ordered, Alfred Baldwin, the man who was operating the listening
post at the Howard Johnson's motel, visited DNC headquarters in
order to "case" the layout of the offices. Because he posed as a friend
of Oliver to gain admittance to the office, he was referred by the
receptionist to Wells, who gave him a tour of the facility. During the
visit, Silent Coup concludes "Baldwin either somehow obtained a key
from Wells, or stole one." Colodny & Gettlin, supra at 149. Colodny
and Gettlin contend that the purloined key was found on Watergate
burglar Martinez. Although Silent Coup posits the question, "Why
would a Watergate burglar have a key to Wells's desk in his posses-
sion and what items of possible interest to a Watergate burglar were
maintained in Wells's locked desk drawer?" id. at 159, the book never
proffers a specific answer.7
_________________________________________________________________
7 Silent Coup is not the first book on Watergate in which the DNC is
linked to prostitution activities. The first mention of prostitution occurred
in 1976 in J. Anthony Lukas's book Nightmare: The Underside of the
Nixon Years. Nightmare noted that conversations intercepted by Baldwin
at the Howard Johnson's listening post were of an intimate personal
nature and led to unconfirmed rumors that Oliver's phone was being
used for a call-girl service for high-ranking dignitaries. See J. Anthony
Lukas, Nightmare: The Underside of the Nixon Years 201 (1976). In

                    7
Liddy had extensive conversations with Colodny regarding the the-
ory of the break-in promulgated in Silent Coup beginning in 1988. By
1991, Liddy had reached the conclusion that Colodny and Gettlin's
theory was correct. As a result, in 1991 Liddy published a special
paperback edition of his autobiography Will that included a discussion
and endorsement of the Silent Coup theory. On June 3, 1991, Liddy
had a meeting with Phillip Mackin Bailley, during which Bailley dis-
cussed his involvement with the Rikan prostitution ring. During the
meeting, Bailley told Liddy that tasteful photographs of the Rikan
call-girls wearing see-through negligees were kept in a desk at the
DNC in the Oliver/Wells/Governors area. According to Bailley, vari-
ous personnel at the DNC would show the photos to DNC visitors and
would arrange rendezvous. Bailley also stated that several DNC
employees were compensated for making referrals.

After he reissued his autobiography, Liddy began routinely incor-
porating Colodny and Gettlin's Silent Coup theory, including the
_________________________________________________________________
1984, a second book was published in which the call-girl ring theory sur-
faced. In Secret Agenda: Watergate, Deep Throat and the FBI, author
Jim Hougan specifically mentioned the Columbia Plaza prostitution ring
and Phillip Bailley. See Jim Hougan, Secret Agenda: Watergate, Deep
Throat and the FBI 178 (1984). In his book, however, Hougan asserts
that the CIA, through its ex-officer E. Howard Hunt, was secretly manip-
ulating the activities leading to the Watergate break-in. See id. at 126.
Additionally, Secret Agenda also concluded that the timing of the Water-
gate break-in was influenced by Bailley's arrest. See id. at 173-74.
Finally, Secret Agenda first revealed that Wells's key was in the posses-
sion of Martinez during the burglary. See id. at 173. Lukas wrote a
review of Secret Agenda for the New York Times in November of 1984
in which he noted, "Hougan . . . suggests that the tap . . . was indeed
intercepting conversations on Mr. Oliver's phone because a D.N.C. sec-
retary was using the phone to introduce visiting Democrats [to a prosti-
tute]. Mr. Hougan does not identify the secretary at this point, but later
strongly suggests that it was Ida "Maxie" Wells, Mr. Oliver's personal
secretary." (J.A. at 405.) Wells requested that the Times retract or correct
the book review to remove references to her connection to the call-girl
ring. The request was refused. Thereafter, Wells wrote a letter to the edi-
tor stating "[a]t no time did I know anything about any link to any call
girl operation and at no time did I have any involvement in or to any call
girl operation." (J.A. at 490.)

                    8
additional information garnered from Bailley, into his public
speeches. He would do so either by informing the listeners of the
recent developments in the Watergate case as part of his prepared
remarks or in response to questions raised by audience members dur-
ing a question-and-answer period at the end of the program. Several
of Liddy's public appearances during which he presented this theory
are the subject of Wells's defamation suit. He delivered one such
speech at James Madison University in Harrisonburg, Virginia on
April 2, 1996 (JMU speech).

During the JMU speech, an audience member asked Liddy:

          Mr. Liddy, I have a question . . . I want your in put [sic] on
          one of the theories surrounding the mystery of Watergate.
          [I]t specifically related to James McCord. There are some
          who believe that maybe he wasn't working along with you,
          he had ulterior motives. And what gives . . . credit to this
          theory is that an ex-CIA agent . . . made two critical mis-
          takes that really . . . caused you all to be caught. What do
          you think about that?

(J.A. at 996.) In response to the question, Liddy began to explain the
Silent Coup theory of Watergate to the audience. During the explana-
tion, he noted that the Howard Johnson's listening post "looked
directly down at a desk of a secretary named Maxine Wells, and her
telephone. And they had a telescopic lens camera pointed at that. And
that is where the wiretap was subsequently found by the democrats on
that phone." (J.A. at 998.) After explaining the Bailley/Rikan prostitu-
tion ring and Maureen Biner's connection to the ring, Liddy stated:

          [S]ome members of the DNC were using the call girl ring
          as an asset to entertain visiting firemen. And to that end they
          had a manila envelope that you could open or close by
          wrapping a string around a wafer. And in that envelope were
          twelve photographs of an assortment of these girls and then
          one group photograph of them. And what you see is what
          you get. It was kept he said in that desk of Ida Maxine
          Wells. Thus, the camera [and] all the rest of it. And what
          they were doing is as these people would be looking at the
          brochure, if you want to call it that, and making the tele-

                    9
         phone call to arrange the assignation that was being wiretap-
         ped, recorded and photographed.

(J.A. at 998-99.) Liddy gave a similar speech while on a Mediterra-
nean cruise (cruise ship speech) in August 1997. 8

Liddy also discussed Watergate during an appearance on the Don
and Mike Radio show on April 25, 1997. During the Don and Mike
broadcast, Don's son Bart, who was doing research for a school proj-
ect, asked Liddy questions about Watergate:

         Bart: I was wondering what was your role in the Water-
         gate breakup [sic] scandal?

         Liddy: Okay. I was the political intelligence chieftain, as
         well as the general counsel of the Committee to Reelect the
         President. . . . Now what I did not know is that John Dean
         did not trust me any more than I trusted him. And so my
         men were told, although I was not, that they were to go in
         there and, what, the telephone that was wired was not Mr.
         O'Brien's but was the telephone that was on the desk of a
         woman named . . . Ida Maxwell Wells . . . and she was the
         secretary to a man named R. Spencer Oliver.

         ....

         Liddy: Well next door to the Watergate was a place called
         the Columbia Plaza Apartments and operating in there was
         what is known as a call girl ring and the lawyer who repre-
         sented those girls was arrested by the FBI and they found
         his address book that had the names of his clients and also
         that included the call girl and there was a woman in there
         whose code name was "clout."

         ....

        Liddy: Now to make a long story short. That was kind of
_________________________________________________________________

8 The cruise ship speech was never transcribed.

                    10
          what it was all about and if you want a secondary source on
          Watergate, you know to read about what was going on and
          everything. There is a book called Silent Coup .

(J.A. at 1021, 1022, 1023.)

The fact of Liddy's belief in the Colodny and Gettlin Watergate
theory also appeared on the Accuracy in Media site on the world wide
web9 in a review of the Oliver Stone directed film Nixon. Nixon
(Cinergi, Hollywood Pictures, Illusion Entertainment 1995). The
Accuracy in Media review criticized Stone for failing to seize an
opportunity to adopt the Silent Coup theory of the Watergate break-in
and for speculating that the Watergate burglars were looking for
information linking Nixon to the Bay of Pigs invasion and the assassi-
nation of President Kennedy. In support of its argument that Stone
should have pursued the Silent Coup theory, the web site character-
ized the theory as plausible and provided Liddy's explanation of the
value of the Silent Coup theory:

          Not until Colodny and Gettlin wrote Silent Coup did Liddy
          realize that the true objective of this second raid was to get
          into the desk of Maxie Wells, Spencer Oliver's secretary,
          said to be the key figure in arranging dates with the call
          girls. Unknown to Liddy at the time, one of the burglars car-
          ried a key to Wells'[s] desk.

(J.A. at 1016.)

II.

Based upon the foregoing statements, Wells filed a defamation suit
in the United States District Court for the District of Maryland on
April 1, 1997.10 Wells asserted that Liddy defamed her by stating to
_________________________________________________________________
9 The parties did not provide a URL for this site.
10 The face of Wells's complaint indicates some confusion over the
basis for federal court jurisdiction over this suit. Although the complaint
cites 28 U.S.C.A. § 1331 (West 1993), the statute governing federal
question jurisdiction, the complaint recites the grounds for diversity
jurisdiction under 28 U.S.C.A. § 1332 (West 1993 & Supp. 1999).
Because complete diversity is present and defamation is a state law mat-
ter, we construe this as a diversity suit.

                    11
public audiences on several occasions that she acted as a procurer of
prostitutes for men who visited the DNC. Particularly, Wells asserted
that Liddy defamed her during the JMU speech, during the cruise ship
speech, on the Don and Mike Show, and in the Accuracy in Media
web site.11 The complaint sought one million dollars in damages for
injury to reputation, one million dollars in damages for mental suffer-
ing and three million dollars in punitive damages. Liddy filed his
Answer on April 28, 1997, and the case proceeded to discovery.

Discovery did not progress smoothly, and Wells filed several
motions to compel interrogatory answers and document production.
The motions to compel asserted that Liddy had given inadequate
answers to the interrogatories, failed to sign the interrogatory
answers, and failed to provide a privilege log for the requested docu-
ments. Wells voluntarily dismissed the motions to compel based upon
Liddy's interrogatory answers, and the district court held a hearing on
Wells's remaining motion to compel document production by confer-
ence call on October 16, 1997. At the close of the hearing, the district
court denied Wells's motion because the initial document request was
overly broad and not narrowly tailored.12

Liddy filed a summary judgment motion on October 10, 1997.
After various responses, replies and surreplies were filed, the sum-
mary judgment motion was ripe for disposition. After a hearing, the
district court issued an opinion granting summary judgment to Liddy
on April 13, 1998. See Wells v. Liddy, 1 F. Supp.2d 532 (D. Md.
1998). In its opinion the district court first applied Maryland's lex loci
_________________________________________________________________
11 Wells also initially claimed that Liddy had defamed her on his radio
show and during a broadcast of the television show Hardball. See
Hardball (CNBC television broadcast, June 16, 1997). Wells voluntarily
dismissed these claims, however, prior to the district court's summary
judgment ruling.
12 Wells appeals the district court's denial of her motion to compel. We
review the district court's management of the discovery process under
the narrow abuse of discretion standard. See Anderson v. Foundation for
Advancement, Educ. & Empl't of Am. Indians, 155 F.3d 500, 504 (4th
Cir. 1998). We have conducted a thorough review of the briefs and the
record on this issue and cannot conclude that the district court abused its
discretion when it denied Wells's motion.

                    12
delicti tort choice-of-law rule and concluded that the law of Louisi-
ana, Wells's domicile, should apply to all of Wells's defamation
claims. See id. at 536-37. The district court then reviewed each of the
alleged defamatory statements to determine whether each one was
capable of defamatory meaning under Louisiana law. See id. at 537-
39. After considering each of the statements as a whole, the context
in which each was made, and the effect each would have upon the lis-
tener, see id. at 537 (citing Kosmitis v. Bailey, 685 So.2d 1177, 1180
(La. Ct. App. 1996)), the district court held that only the JMU speech
was capable of defamatory meaning, see id. at 537-38.

Next, the district court considered whether Wells was required to
prove that Liddy acted with actual malice. See id. at 539. In evaluat-
ing that question, the district court examined Wells's situation under
the standard established in Gertz v. Robert Welch, Inc., 418 U.S. 323
(1974), that, inter alia, established a First Amendment-driven public
figure doctrine for determining which level of a defendant's culpabil-
ity a defamation plaintiff must prove. After rejecting Liddy's conten-
tion that Wells had voluntarily injected herself into a public
controversy, the district court concluded that Wells's participation in
Watergate was such that she was one of the rare involuntary public
figures envisioned by Justice Powell in Gertz . See Wells, 1 F. Supp.2d
at 540-41. Applying this reasoning, the district court held that Wells
was required to prove actual malice. In the alternative, the district
court examined Louisiana law and determined that Louisiana required
all plaintiffs, whether public or private figures, to prove actual malice
in defamation cases against a media defendant when the publication
was on a matter of public concern. See id. at 541-42.

Turning to the application of the actual malice standard, the district
court determined that Wells was unable to prove by clear and con-
vincing evidence that Liddy knew that the information regarding her
connection to a prostitution ring was false or that he recklessly disre-
garded the truth or falsity of the information. See id. at 542, 545. Spe-
cifically, the district court ruled that although Bailley, the sole source
of Liddy's information that Wells had prostitution-related pictures in
her desk, was extremely unreliable, there was sufficient factual verifi-
cation of his information to preclude Wells, as a matter of law, from
establishing that Liddy acted with actual malice. See id. at 543-45.

                     13
As a result of these rulings, the district court granted Liddy's sum-
mary judgment motion and entered judgment on his behalf. See id. at
545. Wells immediately filed a motion for reconsideration of the rul-
ing under Rule 59 of the Federal Rules of Civil Procedure. (J.A. at
2076.) In the motion, Wells contended that she had projected suffi-
cient evidence to raise a genuine issue of material fact on the actual
malice issue, and that the district court had erred in granting summary
judgment to Liddy. The district court considered the motion, and
issued a memorandum opinion and order in which it confirmed the
grant of summary judgment to Liddy. The district court noted that
Wells had not pointed to error in its previous ruling, but rather merely
raised the argument that the district court drew the wrong legal con-
clusion on the actual malice question. As a result, the district court
denied Wells's motion to reconsider. Wells appealed.

On appeal Wells makes several assignments of error: (1) that the
district court erred in applying Louisiana libel law to all counts of the
complaint; (2) that the district court erred in denying her motion to
compel document production; (3) that the district court erred in ruling
that Wells was an involuntary public figure; (4) that the district court
erred in ruling that Liddy's cruise ship speech, Don and Mike show
statements, and Accuracy in Media web site statements were not
capable of defamatory meaning; and (5) that the district court erred
when it ruled that Wells failed to forecast sufficient evidence from
which a reasonable jury could conclude that Liddy acted with actual
malice when publicizing Wells's connection with the DNC prostitu-
tion ring during the JMU speech.

Summary judgment is appropriate when a party, who would bear
the burden on the issue at trial, does not forecast evidence sufficient
to establish an essential element of the case, see Laughlin v. Metro-
politan Washington Airports Auth., 149 F.3d 253, 258 (4th Cir. 1998),
such that "there is no genuine issue as to any material fact and the
moving party is entitled to a judgment as a matter of law," Fed. R.
Civ. P. 56(c). Viewing the facts in the light most favorable to the non-
moving party, we review a grant of summary judgment de novo. See
Laughlin, 149 F.3d at 258. When, as here, the non-moving party must
produce clear and convincing evidence to support its claim, that
higher evidentiary burden is considered as part of the summary judg-
ment calculus. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 244

                     14
(1986) (noting that the New York Times Co. v. Sullivan requirement
of clear and convincing evidence of malice must be considered on a
motion for summary judgment). Additionally, because defamation
claims raise First Amendment issues, we have "an obligation to make
an independent examination of the whole record in order to make sure
that the judgment does not constitute a forbidden intrusion on the
field of free expression." Milkovich v. Lorain Journal Co., 497 U.S.
1, 17 (1990) (internal quotation marks omitted). These principles
guide our evaluation of Wells's claims.

III.

An individual's interest in protecting his good reputation from
being falsely impugned, the interest at the core of modern defamation
law, has been carefully guarded from time immemorial. See Rodney
A. Smolla, Law of Defamation § 1.01 (1998) (citing Exodus 20:16,
"Thou shalt not bear false witness against thy neighbour"). The com-
mon law "has afforded a cause of action for damage to a person's rep-
utation by the publication of false and defamatory statements" since
the second half of the sixteenth century. Milkovich v. Lorain Journal
Co., 497 U.S. 1, 11 (1990). Since the founding of the United States,
state governments primarily have been responsible for developing
defamation law adequate to protect citizens' reputational interests;
"[t]he protection of private personality, like the protection of life
itself, is left primarily to the individual States under the Ninth and
Tenth Amendments." Rosenblatt v. Baer, 383 U.S. 75, 92 (1966)
(Stewart, J., concurring) (cited with approval in Gertz v. Robert
Welch, Inc., 418 U.S. 323, 341 (1974)). "Prior to 1964, the common
law of defamation strongly favored the State's interest in preventing
and redressing injuries to individuals' reputations, and the prevailing
view gave little or no weight to First Amendment considerations."
Foretich v. Capital Cities/ABC, Inc., 37 F.3d 1541, 1551 (4th Cir.
1994).

In 1964, however, the landmark decision New York Times Co. v.
Sullivan, 376 U.S. 254 (1964), changed the course of defamation law.
In New York Times Co., the Court first determined that the First
Amendment limits state law remedies available to a defamation plain-
tiff. See id. at 269. The Court announced that the First Amendment,
as incorporated and applied to the states through the Fourteenth

                    15
Amendment, prohibited "a public official from recovering damages
for a defamatory falsehood relating to his official conduct unless he
proves that the statement was made with `actual malice' -- that is,
with knowledge that it was false or with reckless disregard of whether
it was false or not." Id. at 279-80. The limits of the New York Times
Co. standard have been further explored and defined in a series of
High Court defamation cases: Curtis Publ'g Co. v. Butts, 388 U.S.
130 (1967); Rosenbloom v. Metromedia, Inc., 403 U.S. 29 (1971),
overruled by Gertz v. Robert Welch, Inc., 418 U.S. 323 (1974); Time,
Inc. v. Firestone, 424 U.S. 448 (1976); Wolston v. Reader's Digest
Ass'n, Inc., 443 U.S. 157 (1979); Hutchinson v. Proxmire, 443 U.S.
111 (1979); and Philadelphia Newspapers, Inc. v. Hepps, 475 U.S.
767 (1986).

Because a Constitutional defamation jurisprudence has developed,
the state law of defamation has been displaced to the extent that the
state law conflicts with Constitutional law. The primary framework of
a defamation claim, however, continues to be a state law tort claim.
This commingling of state law and Constitutional law has created a
complex jurisprudence of interlocking and overlapping Constitutional
and state law inquiries. On appeal, Wells has raised questions of both
state and Constitutional defamation law. We first address the state law
issues.

Wells's state law questions are two-fold. First, Wells appeals the
district court's ruling on choice of law. Second, Wells asserts that the
district court erred when it concluded that Liddy's statements made
during the cruise ship speech, the Accuracy in Media web site, and
the Don and Mike show appearance were not capable of defamatory
meaning. After a brief review of choice-of-law principles, we will
address each of Wells's four defamation claims in turn to review the
district court's conclusion regarding the applicable law and each
statement's possible defamatory meaning.

A.

Wells asserts that the district court misapplied Maryland's lex loci
delicti choice-of-law rule for tort claims when it determined that the
JMU speech claim, the cruise ship speech claim, and the Don and
Mike show claim were subject to the law of Wells's domicile, Louisi-

                     16
ana, rather than to the law of Virginia.13 During the proceedings
below, the district court applied, as a default rule, the law of Louisi-
ana, the place of Wells's domicile, to all four of her claims of defama-
tion. The district court noted that "[i]dentifying the place of injury is
somewhat problematic in a case such as this where the plaintiff does
not allege concrete harm." Wells, 1 F. Supp.2d at 536. Therefore, it
determined that under Maryland's choice-of-law rules the presump-
tive place of the harm in a defamation action should be the plaintiff's
domicile. Wells asserts that the district court erred in applying Louisi-
ana law to the JMU speech claim, the cruise ship speech claim, and
the Don and Mike show claim. Instead, Wells asserts that Virginia
law, for varying reasons, should have been applied to each of these
claims.

A federal court sitting in diversity must apply the choice-of-law
rules from the forum state. See Klaxon Co. v. Stentor Elec. Mfg. Co.,
313 U.S. 487, 496-97 (1941). For tort claims, Maryland adheres to the
First Restatement of Conflict of Laws rule, lex loci delicti commissi,
or the law of the place of the harm, to determine the applicable sub-
stantive law. See Naughton v. Bankier, 691 A.2d 712, 716 (Md. Ct.
Spec. App. 1997). Under the First Restatement, the place of the harm
is defined as "the state where the last event necessary to make an
actor liable for an alleged tort takes place." Restatement (First) of
Conflict of Laws § 377 (1934); see generally Eugene F. Scoles &
Peter Hay, Conflict of Laws 571 (2d ed. 1992) (discussing lex loci
delicti); Robert L. Felix, Leflar in the Courts: Judicial Adoptions of
Choice-Influencing Considerations, 52 Ark. L. Rev. 35 (1999) (sur-
veying states' decisions to move away from lex loci delicti regime).
In defamation actions, the place of the harm has traditionally been
considered to be the place where the defamatory statement was pub-
lished, i.e., seen or heard by non-parties. See Restatement (First) of
Conflicts § 377 n.5 ("[W]here harm is done to the reputation of a per-
son, the place of wrong is where the defamatory statement is commu-
nicated."); Lapkoff v. Wilks, 969 F.2d 78, 81 (4th Cir. 1992) (applying
lex loci delicti rule and concluding that when defamatory statements
occurred in Virginia, Virginia law applied); Clair v. Righter, 250 F.
Supp. 148, 150 (W.D. Va. 1966) (stating that the place of publication
_________________________________________________________________
13 Wells does not challenge the district court's conclusion that the law
of Louisiana applies to the Accuracy in Media web site claim.

                     17
is the last event necessary to render the tort-feasor liable in a defama-
tion action); see also James R. Pielemeier, Constitutional Limitations
on Choice of Law: The Special Case of Multistate Defamation, 133
U. Pa. L. Rev. 381, 393-94 (1985) (noting that as a general rule the
place of publication is the place of the harm).

With this framework in mind, we address each of Wells's four def-
amation claims and apply the correct law to the legal question of
whether the statement is capable of a defamatory meaning.

1.

Applying Maryland's choice-of-law analysis to the JMU speech is
quite straightforward. Liddy delivered the JMU speech on April 2,
1996, in Harrisonburg, Virginia. The record indicates that the speech
was never broadcast by any means and was heard only by the audi-
ence at JMU. Therefore, publication of the speech occurred solely in
Virginia. Applying Maryland's traditional lex loci delicti rule as dis-
cussed above, it is clear that the law of Virginia should have been
applied to this claim. The district court erred when it applied the law
of Louisiana.

The district court ruled that under Louisiana law the JMU speech
was capable of defamatory meaning. Applying Virginia law to the
same question, we also conclude that the JMU speech is capable of
conveying a defamatory meaning. Under Virginia law, the question
of whether a statement is capable of having a defamatory meaning is
a legal question. See Yeagle v. Collegiate Times , 497 S.E.2d 136, 138
(Va. 1998) (noting that trial court had responsibility to determine as
a matter of law whether an allegedly defamatory phrase was capable
of defamatory meaning).

The Virginia standard for determining whether words are capable
of defamatory meaning derives from the common law:

          At common law defamatory words which are actionable per
          se are: (1) Those which impute to a person the commission
          of some criminal offense involving moral turpitude, for
          which the party, if the charge is true, may be indicted and

                     18
          punished. (2) Those which impute that a person is infected
          with some contagious disease, where if the charge is true, it
          would exclude the party from society. (3) Those which
          impute to a person unfitness to perform the duties of an
          office or employment of profit, or want of integrity in the
          discharge of the duties of such an office or employment. (4)
          Those which prejudice such person in his or her profession
          or trade.

Carwile v. Richmond Newspapers, Inc., 82 S.E.2d 588, 591 (Va. 1954).14
Additionally, Virginia recognizes that "[a]ll other defamatory words
which, though not in themselves actionable, occasion a person special
damage are actionable." Id., accord Fleming v. Moore, 275 S.E.2d
632, 635 (Va. 1981).

Virginia law requires that the potential defamatory meaning of
statements be considered in light of the plain and ordinary meaning
of the words used in context as the community would naturally under-
stand them. See Old Dominion Branch No. 496 v. Austin, 192 S.E.2d
737, 742 (Va. 1972), rev'd on other grounds, 418 U.S. 264 (1974).
We look not only to the actual words spoken, but also to "inferences
fairly attributable to [them]," Yeagle , 497 S.E.2d at 138, and consider
whether the words have the potential to hurt the plaintiff's reputation
among the "important and respectable" parts of the community.
Weaver v. Beneficial Finance Co., 106 S.E.2d 620, 622 (Va. 1959).

During the JMU speech, Liddy made the following statements per-
taining to Wells:

           [The surveillance camera at the listening post in the Howard
_________________________________________________________________
14 To the extent that Virginia's law of defamation per se once allowed
the jury to award actual damages without a showing of fault or allowed
for the recovery of presumed or punitive damages without a showing of
actual malice, those aspects of Virginia law have been superseded by the
Supreme Court. See Philadelphia Newspapers, Inc. v. Hepps, 475 U.S.
767, 774 (1986) (noting that the First Amendment required all plaintiffs
to make a showing of at least negligence to allow recovery for actual
damages and all plaintiffs are required to show actual malice in order to
recover presumed or punitive damages).

                    19
          Johnson's] looked directly down at a desk of a secretary
          named Maxine Wells, and her telephone. And they had a
          telescopic lens camera pointed at that. And that is where the
          wiretap was subsequently found by the democrats on that
          phone.

(J.A. at 998.)

           [S]ome members of the DNC were using the call girl ring
          as an asset to entertain visiting firemen. And to that end they
          had a manila envelope that you could open or close by
          wrapping a string around a wafer. And in that envelope were
          twelve photographs of an assortment of these girls and then
          one group photograph of them. And what you see is what
          you get. It was kept . . . in that desk of Ida Maxine Wells.
          Thus, the camera [and] all the rest of it. And what they were
          doing is as these people would be looking at the brochure,
          if you want to call it that, and making the telephone call to
          arrange the assignation that was being wiretapped, recorded
          and photographed.

(J.A. at 998-99.)

Ascribing to these words their plain meaning and understanding
them as the community would naturally understand them in their con-
text, we conclude that the actual words spoken by Liddy are capable
of defamatory meaning, namely, that Wells was a participant in a
scheme to procure prostitutes. Liddy mentioned Wells during the
JMU speech as the focus of illicit surveillance activities linked to the
effort to get information on a prostitution ring operating out of the
DNC. He mentioned her specifically because the prostitution "bro-
chure" was kept in her desk and her phone was used to arrange meet-
ings with prostitutes. Additionally, a fair inference from Liddy's
statements is that Wells was not only involved in prostitution activi-
ties but was the primary DNC contact for the prostitution ring. Based
upon Liddy's statements, a reasonable listener could readily conclude
that Wells's desk was the center of prostitution activity at the DNC.
It follows that if Wells's desk was the primary location of illicit activ-
ity at the DNC, then Wells herself may have been deeply involved.

                     20
Liddy's words, and a fair implication thereof, "impute to [Wells]
the commission of some criminal offense involving moral turpitude,"
Carwile, 82 S.E.2d at 591 -- procuring prostitution services. There-
fore, under Virginia law, Liddy's statements made during the JMU
speech are capable of conveying a defamatory meaning. See id.

2.

Wells also challenges both the district court's choice-of-law ruling
and its defamatory meaning ruling pertaining to the cruise ship speech
claim. Liddy allegedly defamed Wells while giving a speech on a
seven-day Mediterranean cruise.15 Wells asserts that it was error for
the district court to apply Louisiana law, the law of her domicile, to
this claim. Instead, for reasons that are not entirely clear from her
argument, she suggests that Virginia law should have been applied.
Wells also avers that the district court erred when it ruled that Liddy's
cruise ship statements were not capable of defamatory meaning
because "testimony d[id] not establish the exact nature of the state-
ments sufficiently to demonstrate that the statements were capable of
defaming Wells." Wells, 1 F. Supp.2d at 538. We address the choice-
of-law issue and the defamatory meaning issue in turn and conclude
that the district court erred in both respects.

The district court's application of Louisiana law to a case of defa-
mation at sea was incorrect. "All cases involving a tort committed on
navigable water, whether brought under federal admiralty jurisdiction,
in state court under the saving-to-suitors clause, or in federal court
under diversity jurisdiction, are governed by admiralty law." Byrd v.
Byrd, 657 F.2d 615, 617 (4th Cir. 1981); accord Kermarec v. Com-
pagnie Generale Transatlantique, 358 U.S. 625, 628 (1959); see
Pryor v. American President Lines, 520 F.2d 974, 977 (4th Cir. 1975)
(noting that under either federal diversity or admiralty jurisdiction tort
claim would be rooted in maritime law); Scott v. Eastern Air Lines,
Inc., 399 F.2d 14, 25 (3d Cir. 1968) (opinion on rehearing)
("[M]aritime principles will govern the tort aspects of the case, since
admiralty standards define liability for a maritime tort, whether the
_________________________________________________________________
15 The record does not clarify whether at the time of the speech Liddy
was in international or territorial waters. The country of the ship's flag
also is unestablished.

                     21
proceeding is instituted in admiralty or on the law side of the court.");
see also Theodore F. Stevens, Erie R.R. v. Tompkins and the Uniform
General Maritime Law, 64 Harv. L. Rev. 246, 269 (1950) (noting that
federal courts should apply general maritime law to maritime cases
brought under diversity jurisdiction). In this case, the alleged defama-
tion of Wells occurred when Liddy delivered a speech on a ship sail-
ing on the high seas.16 Hence, the governing law is not the common
law of any single state, but rather is the general maritime law as inter-
preted and applied by the courts of the United States. See
Knickerbocker Ice Co. v. Stewart, 253 U.S. 149, 159 (1920); cf.
Guidry v. Durkin, 834 F.2d 1465, 1470 (9th Cir. 1987) (noting that
tort of defamation is cognizable under general maritime law when
prima facie elements occur on the high seas). Were Maryland choice-
of-law rules applicable here, they too would point us to the general
maritime law. Maryland's lex loci delicti principles as outlined above
counsel that the law of the place of publication governs defamation
claims. Here, the place of publication was the high seas.

"Drawn from state and federal sources, the general maritime law
is an amalgam of traditional common-law rules, modifications of
those rules, and newly created rules." East River Steamship Corp. v.
Transamerica Delaval, Inc., 476 U.S. 858, 864-65 (1986). The role
of state law in maritime cases is significant and complex.17 "State law
_________________________________________________________________
16 We leave open the question of whether this defamation claim could
have been brought in the first instance under the federal court's admiralty
jurisdiction, see 28 U.S.C.A. § 1333 (West 1993), and address admiralty
matters only insofar as is relevant to the choice-of-law question before
us. We express no opinion on whether the defamation in this case or def-
amation generally affects maritime commerce or bears a substantial rela-
tionship to traditional maritime activity. See Sisson v. Ruby, 497 U.S.
358, 362 (1990); see also id. at 374 (Scalia, J., concurring) (implying that
the holding of Sisson removes defamation actions from admiralty juris-
diction).
17 In a recent decision the Supreme Court noted that it has never pre-
cisely delineated the scope of admiralty's preemption of state law. See
Yamaha Motor Corp., U.S.A. v. Calhoun, 116 S. Ct. 619, 626 n.8 (1996)
("Our precedent does not precisely delineate that scope [of remaining
state regulation of maritime law]. . . . [i]t would be idle to pretend that
the line separating permissible from impermissible state regulation is
readily discernible in our admiralty jurisprudence." (internal quotation
marks omitted, second alteration in original)).

                     22
may . . . supplement federal maritime law, as in the exercise of its
police powers or in the additional maritime tort remedy; state law
may not, however, conflict with federal maritime law, as it would be
redefining the requirements or limits of a remedy available at admi-
ralty." Powell v. Offshore Navigation, Inc. , 644 F.2d 1063, 1065 n.5
(5th Cir. 1981). State law is said to conflict with general maritime law
when it negatively impacts upon admiralty's foremost goal -- unifor-
mity. See Maryland Dep't of Natural Resources v. Kellum, 51 F.3d
1220, 1227 (4th Cir. 1995); Lewis v. Timco, Inc. , 716 F.2d 1425, 1428
(5th Cir. 1983) ("[M]aritime law traditionally resists doctrinal change
that might balkanize its uniformity and generality."); Byrd, 657 F.2d
at 617. Thus, "courts applying maritime law have repeatedly rejected
choice of law notions that would reference state tort doctrines."
Lewis, 716 F.2d at 1428.

After a thorough review, it appears that there is no well-developed
body of general maritime law of defamation. In such a situation, it is
clear that the general maritime law may be supplemented by either
state law, see Bell v. Tug Shrike, 332 F.2d 330, 334 (4th Cir. 1964),
or more general common law principles, see Marastro Compania
Naviera, S.A. v. Canadian Maritime Carriers, Ltd. , 959 F.2d 49, 53
(5th Cir. 1992) (applying the Restatement (Second) of Torts in the
absence of general maritime law of trespass); Vickers v. Chiles Drill-
ing Co., 822 F.2d 535, 538 (5th Cir. 1987) (applying Restatement
(Second) of Torts for principles of product liability law); Nissan
Motor Corp. in U.S.A. v. Maryland Shipbuilding & Drydock Co., 544
F. Supp. 1104, 1110-111 (D. Md. 1982) (applying Restatement (Sec-
ond) of Torts for law of trespass and nuisance). Because great diver-
sity exists among the states' defamation laws, we conclude that it
would be more appropriate to apply general common law tort princi-
ples rather than the specific law of a single state. Application of a sin-
gle state's defamation law would "impair the uniformity and
simplicity which is a basic principle of the federal admiralty law."
Nissan Motor Corp., 544 F. Supp. at 1111 (internal quotation marks
omitted). Accordingly, we determine that the common law as com-
piled in the Restatement (Second) of Torts should control our evalua-
tion of Wells's claim of shipboard defamation. See Marastro
Compania Naviera, 959 F.2d at 53 (applying Restatement in absence
of clear general maritime law on point); Vickers , 822 F.2d at 538
(same); Nissan Motor Corp., 544 F. Supp. at 1111 (same).

                     23
Thus, we will apply the standards of the Restatement (Second) of
Torts to determine whether Liddy's cruise ship speech is capable of
defamatory meaning.18 Under the Restatement, the questions of
"whether a communication is capable of bearing a particular mean-
ing" and "whether that meaning is defamatory" are questions of law.
Restatement (Second) of Torts § 614 (1977). Further, the Restatement
states that "[a] communication is defamatory if it tends so to harm the
reputation of another as to lower him in the estimation of the commu-
nity or to deter third persons from associating or dealing with him."
Id. § 559. In determining whether words are capable of conveying a
defamatory meaning the court must "take into account all of the cir-
cumstances surrounding the communication of the matter complained
of as defamatory." Id. § 614 cmt. d. "A communication to be defama-
tory need not tend to prejudice the other in the eyes of everyone in
the community or of all of his associates, nor even in the eyes of a
majority of them. It is enough that the communication would tend to
prejudice him in the eyes of a substantial and respectable minority of
them." Id. § 559 cmt. e. "On the other hand it is not enough that the
communication would be derogatory in the view of a single individual
or a very small group of persons." Id. We turn now to the task of
determining whether Liddy's cruise ship speech is capable of defama-
tory meaning.

As evidence of what statements were made on the Mediterranean
cruise, we have Liddy's own deposition testimony regarding the
events that transpired aboard the ship:

           Q: I was told that in August you were scheduled to do some
           boat trip around the Mediterranean or something. Did that
           take place?
_________________________________________________________________
18 We emphasize that the question of whether a statement is capable of
a defamatory meaning is not the end of the matter. It is but one of the
required elements of the defamation claim. Before any liability attaches
to the defendant, the jury must determine whether the plaintiff was actu-
ally defamed (including whether the statements were true or false),
whether the defendant acted with the requisite level of fault, and whether
the plaintiff was damaged. See Rodney A. Smolla, Law of Defamation
§ 1.08 (1998). The statements we have made in support of our legal
determination are in no way intended to forecast the jury's ultimate con-
clusion on these questions.

                    24
Liddy: Yes.

....

Q: Now, when you are on a trip like that would you tell the
Watergate story as you now believe it to be, that you tell in
your book?

Liddy: Yes. Sometimes, there are sometimes when I have
given a speech that was a bring up to date, what we have
learned through the Dean case of Watergate. Other times the
speech has absolutely nothing to do with Watergate .. . a
motivational speech. Typically, at the end of a motivational
speech I will have a question and answer period and some-
times the subject of Watergate comes up, sometimes it does
not.

Q: But on the boat trip, did you discuss the Watergate the-
ory as you now believe it?

....

Q: Did you mention the name of Ida Maxwell Wells on the
boat?

Liddy: I think I did.

Q: Did you say to the people on the boat that she kept pic-
tures of prostitutes in her desk?

....

Liddy: My best recollection is that I said that the target of
the second break-in was the desk in the Oliver/Wells area
that was assigned to one Ida Maxie Wells.

Q: And did you say there were pictures of prostitutes in that
desk, and that's why Martinez had the key and went after it?

....

          25
          Liddy: I said that the evidence indicates that there were
          photographs of women in the desk who were available for
          prostitution activities.

          Q: But did you say that to the people on the boat in August
          1997, that you believe there were pictures of prostitutes in
          Maxie Wells'[s] desk?

          Liddy: In the desk of Maxie Wells. I would also mention
          that in addition to Miss Wells having a key, Mr. Martinez
          had a key . . . .

          Q: Did you say that in the speech in August 1997 that visi-
          tors to the DNC would be shown these pictures of prosti-
          tutes?

          Liddy: I said the photographs would act as a brochure.

(J.A. at 1131-34.)

The district court determined that Liddy's testimony"d[id] not
establish the exact nature of the statements sufficiently to demonstrate
that the statements were capable of defaming Wells" because "Liddy
was not even certain that he had mentioned Wells's name on the
cruise ship." Wells, 1 F. Supp.2d at 538.

We disagree. Reviewing Liddy's deposition testimony in context,
that testimony indicates that he gave a speech on the cruise ship dur-
ing which he discussed the Watergate break-in and can be viewed as
capable of defamatory meaning, specifically, that Wells's desk con-
tained pictures of prostitutes whose services would be offered to men
visiting the DNC. Liddy's deposition was taken in November of 1997,
only three months after the cruise ship speech, so the fact that some
of his answers are based upon his "best recollection" is not particu-
larly alarming. Nor do we share the district court's concern that
Liddy's testimony "did not expressly differentiate between what he
said on the boat and what he generally advances as his theory." Wells,
1 F. Supp.2d at 538. The majority of Liddy's answers directly address
his memory of the speech he gave during the cruise. The district court

                     26
based its conclusion that Liddy was not discussing a specific recollec-
tion of the cruise ship speech upon one statement that used the phrase
"I would also mention." Id. Given that we are obligated to review the
evidence in its full context and view it in the light most favorable to
Wells, the nonmoving party, to determine whether a statement is
capable of defamatory meaning, we believe the district court took too
narrow a view, discounting several more definite statements of what
transpired on the basis of one slightly unclear statement. Further,
Liddy's statement that he "would also mention" does not necessarily
indicate that he was speaking of his general Watergate presentation
to the exclusion of what he said on the cruise ship. Rather, it is just
as likely that Liddy was communicating to the questioner the fact that
he always said the same thing during his speeches, including the
speech delivered on the cruise ship.

Liddy's own testimony supports the conclusion that he told the
cruise ship audience that Wells's locked desk held pictures of prosti-
tutes that were shown to visiting men. Such a statement can be
viewed as implying that Wells was involved procuring prostitution
services, and as a result that Wells was involved in immoral criminal
acts. A statement implicating Wells in prostitution activities "tends so
to harm [her] reputation . . . as to lower h[er] in the estimation of the
community or to deter third persons from associating or dealing with
h[er]." Restatement (Second) of Torts § 559. Although a jury, upon
further factual development, may not conclude that Wells was actu-
ally defamed during the cruise ship speech, Liddy's testimony sup-
ports the conclusion that he made statements during the cruise ship
speech that meet the legal test for defamatory meaning.

3.

Next, Wells asserts that the district court improperly applied Loui-
siana law to the Don and Mike show broadcast and erred when it
determined that the statements on the radio show were not capable of
defamatory meaning. Finding no error in the district court's rulings,
we affirm.

The Don and Mike radio show is a nationally syndicated daily
show that can be heard throughout the United States. As such, any
defamatory content is published simultaneously in multiple state juris-

                     27
dictions. Because of the widespread simultaneous publication of the
allegedly defamatory statement in many different jurisdictions, appli-
cation of the traditional lex loci delicti rule becomes cumbersome, if
not completely impractical. See James R. Pielemeier, Constitutional
Limitations on Choice of Law: The Special Case of Multistate
Defamation, 133 U. Pa. L. Rev. 381, 393-94 (1985) (noting choice of
law difficulties in First Restatement jurisdictions). Maryland has not
yet promulgated a unique choice of law rule made applicable to multi-
state defamation cases to correct the obvious deficiency of the lex loci
delicti rule in this context. See Fornshill v. Ruddy, 891 F. Supp. 1062,
1069 (D. Md. 1995).

As a court sitting in diversity, we have an obligation to interpret the
law in accordance with the Court of Appeals of Maryland, or where
the law is unclear, as it appears that the Court of Appeals would rule.
See Liberty Mut. Ins. Co. v. Triangle Indus., 957 F.2d 1153, 1156 (4th
Cir. 1992) (holding that if state law is unclear federal courts must pre-
dict the decision of the state's highest court); Brendle v. General Tire
& Rubber Co., 505 F.2d 243, 245 (4th Cir. 1974). To forecast a deci-
sion of the state's highest court we can consider, inter alia: canons of
construction, restatements of the law, treatises, recent pronounce-
ments of general rules or policies by the state's highest court, well
considered dicta, and the state's trial court decisions. See Liberty
Mut., 957 F.2d at 1156.

In recent years, the Court of Appeals of Maryland has indicated its
willingness to apply more flexible choice-of-law rules from the Sec-
ond Restatement in situations when the First Restatement rules have
become unworkable. Specifically, in Hauch v. Connor, 453 A.2d
1207 (Md. 1983), the Court of Appeals of Maryland moved away
from a strict lex loci delicti approach in the field of workers' compen-
sation law, and instead adopted an approach considering the Second
Restatement's most significant relationship test. See id. at 1214. Simi-
larly, in American Motorists Ins. Co. v. ARTRA Group, Inc., 659 A.2d
1295 (Md. 1995), the Court of Appeals adopted a limited version of
the concept of renvoi from the Second Restatement and in so doing
displaced the strict lex loci contractus rule of the First Restatement.
See id. at 1301. Because multistate defamation is a tort for which the
lex loci delicti rule fails to reach a satisfactory result on the choice of
applicable substantive law, we believe, based upon the cases cited

                     28
above, that the Court of Appeals of Maryland would consider the rule
outlined in the Restatement (Second) of Conflict of Laws to select the
applicable substantive law. See Fornshill, 891 F. Supp. at 1069
(applying Second Restatement to choice of laws issue in Maryland
venue multistate defamation claim); Crowley v. Fox Broadcasting
Co., 851 F. Supp. 700, 702 (D. Md. 1994) (same).

The Second Restatement contains a specific section addressing
multistate defamation that provides:

           (1) The rights and liabilities that arise from defamatory
          matter in any . . . broadcast over radio or television . . . or
          similar aggregate communication are determined by the
          local law of the state which, with respect to the particular
          issue, has the most significant relationship to the occurrence
          and the parties under the principles stated in § 6.

          (2) When a natural person claims that he has been
          defamed by an aggregate communication, the state of most
          significant relationship will usually be the state where the
          person was domiciled at the time, if the matter complained
          of was published in that state.

Restatement (Second) of Conflict of Laws § 150 (1971). Wells notes
that the Don and Mike show was broadcast in Louisiana, the state of
her domicile. Therefore, following the Second Restatement, Louisiana
law applies to the Don and Mike show claim.

Under Louisiana law, whether a statement is capable of having a
defamatory meaning is a question of law. See Ryan v. Shreveport
Times Publ'g Co., 344 So.2d 114, 117 (La. Ct. App. 1977) ("Whether
the words used are capable of a defamatory meaning is a question of
law for a determination by the court, and not a question of fact to be
decided by a jury. If the court concludes, as a matter of law, the words
are capable of having a defamatory meaning, it then becomes a jury
question whether the words, as applied to plaintiff, in fact defamed
him.") To determine whether words are capable of defamatory mean-
ing, Louisiana applies the following standard:

                    29
         Defamatory words are those that would expose a person to
         contempt or ridicule, or cause a person to be shunned or
         avoided. Defamatory words include almost any language
         which on its face has a tendency to injure a person's reputa-
         tion. Consideration must be given to the entire statement
         that was made and the circumstances of its publication.
         Words which impute criminal action to another are defama-
         tory per se.

Tonubbee v. River Parishes Guide, 702 So.2d 971, 974 (La. Ct. App.
1997), cert. denied, 119 S. Ct. 142 (1998).

         In deciding whether the words are capable of a defamatory
         meaning, the publication must be read as a whole. The
         words must be construed according to the meaning that will
         be given them by reasonable individuals of ordinary intelli-
         gence and sensitivity. Their significance must not be dis-
         torted to give an unusual meaning, and they are to be
         understood only in the context in which they were used and
         in the manner shown by the circumstances under which they
         were used.

Brown v. News-World Publ'g Corp., 245 So.2d 430, 433 n.1 (La. Ct.
App. 1971) (internal quotation marks and citations omitted).

We turn now to applying the Louisiana law to Liddy's statements
on the Don and Mike show. Wells asserts that the following state-
ments are capable of defamatory meaning:

         Liddy: Okay, I was the political intelligence chieftain, as
         well as the general counsel of the Committee to Reelect the
         President. . . . Now what I did not know is that John Dean
         did not trust me any more than I trusted him. And so my
         men were told, although I was not, that they were to go in
         there and, what, the telephone that was wired was not Mr.
         O'Brien's but was the telephone that was on the desk of a
         woman named . . . Ida Maxwell Wells . . . and she was the
         secretary to a man named R. Spencer Oliver.

         ....

                   30
          Liddy: Well next door to the Watergate was a place called
          the Columbia Plaza Apartments and operating in there was
          what is known as a call girl ring and the lawyer who repre-
          sented those girls was arrested by the FBI and they found
          his address book that had the names of his clients and also
          that included the call girl and there was a woman in there
          whose code name was "clout."

          ....

          Liddy: Now, to make a long story short. That was kind of
          what it was all about and if you want a secondary source on
          Watergate, you know, to read about what was going on and
          everything. There is a book called Silent Coup .

(J.A. at 1021, 1022, 1023.)

We cannot conclude that these statements when read in context and
given their ordinary and common meaning would be understood "by
reasonable individuals of ordinary intelligence and sensitivity," as
impugning Wells's reputation. Brown, 245 So.2d at 433 n.1. Although
the statements indicate that the telephone on Wells's desk was bugged
during Watergate, the statements do not indicate her participation in
that activity or any other criminal acts, including prostitution activi-
ties. Establishing only a connection between Wells and Watergate is
not sufficient to create defamatory meaning. Liddy's comments on the
Don and Mike show do not take the extra step of establishing a direct
connection between Wells, or even her desk, and the prostitution ring
to which the DNC was allegedly referring visitors.

Here, Liddy merely referred listeners to Silent Coup for the details
of the Watergate break-in. Wells argues that the Silent Coup reference
is sufficient to alert listeners to the alleged connection between her
and the DNC call-girl ring. We cannot agree. Silent Coup itself does
not explicitly state that Wells was personally involved in prostitution
activities. Under Louisiana law, we must assess the defamatory mean-
ing of a claim in terms of the reasonable listener of ordinary sensitiv-
ity. See Brown, 245 So.2d at 433 n.1. A reasonable Don and Mike
listener familiar with Silent Coup would not necessarily reach the
conclusion that Wells was linked to prostitution activities. Thus, fair

                    31
inferences from the Don and Mike show broadcast do not negatively
impact Wells's reputation. Accordingly, we conclude that the state-
ments are not capable of defamatory meaning, and we affirm the dis-
trict court's grant of summary judgment on this claim.

4.

Finally, we assess the final allegedly defamatory statement, the
comments that appeared on the Accuracy in Media web site. Wells
does not challenge the district court's application of Louisiana law to
this claim. Louisiana law is applicable because publication from a
world wide web site is another example of multistate defamation, and,
therefore, following our analysis in the previous part, we apply the
law of Wells's domicile.

For an unknown period of time, the Accuracy in Media web site
contained the following statement:

          Not until Colodny and Gettlin wrote Silent Coup did Liddy
          realize that the true objective of this second raid was to get
          into the desk of Maxie Wells, Spencer Oliver's secretary,
          said to be the key figure in arranging dates with the call
          girls. Unknown to Liddy at the time, one of the burglars car-
          ried a key to Wells'[s] desk.

(J.A. at 1016.) Of the four statements that Wells has claimed to be
defamatory, this statement most clearly associates Wells with crimi-
nal activity. As a result, the statement is capable of defamatory mean-
ing. There are evidentiary problems, however, that preclude
attributing the statement to Liddy, and, therefore, the district court's
grant of summary judgment was appropriate.

The record is devoid of any proof that Liddy ever spoke to Accu-
racy in Media regarding the Watergate break-in19 or authorized them
_________________________________________________________________
19 There is evidence in the record that Liddy had a dinner meeting with
representatives of Accuracy in Media during which they discussed the
death of Vincent Foster. We cannot conclude, however, that because
Liddy met with Accuracy in Media on one occasion, he necessarily pub-
lished his theory of Watergate.

                    32
to use his theory. Thus, we cannot conclude that Wells has met an
essential element of a defamation cause of action under Louisiana law
-- publication. See Wiggins v. Creary, 475 So.2d 780, 782 (La. Ct.
App. 1985) ("The elements of [a] cause of action in defamation are
(1) defamatory words, (2) publication to a third party, (3) falsity of
the statement, and (4) injury."). Further, assuming the Accuracy in
Media web site is a republication of Liddy's views on Watergate,
Louisiana law holds as a general rule that the original author/speaker
is not liable for the voluntary republication of his statements by oth-
ers. See id. An exception to this rule exists when the republication is
the "natural and probable consequence of the defendant's act."
Giordano v. Tullier, 139 So.2d 15, 19 (La. Ct. App. 1962). Here,
however, Wells has not pleaded or put forth any proof on this point
of Louisiana law. Because Wells has not raised a genuine issue of
material fact on this matter, we hold that the district court's grant of
summary judgment on this claim was correct and must be affirmed.

B.

In sum, we hold that the district court's grant of summary judgment
was proper on the Don and Mike show and Accuracy in Media web
site claims. We conclude, however, that the district court erred when
it determined that Louisiana law applied to Wells's JMU speech and
cruise ship speech claims. Applying Maryland's lex loci delicti rule,
the substantive defamation law controlling the JMU speech must be
the law of Virginia. The cruise ship speech claim, asserting that defa-
mation occurred shipboard during a Mediterranean cruise, points us
to general maritime law of defamation and consequently to the
Restatement (Second) of Torts. Applying the correct substantive law,
we determine that both the JMU speech claim and the cruise ship
claim are capable of defamatory meaning. Having resolved these state
law matters, we turn next to Wells's public figure status.

IV.

Wells next appeals the district court's conclusion that for purposes
of the public debate on Watergate she is an involuntary public figure,
and therefore required to prove that Liddy acted with actual malice
before she can recover compensatory damages for actual injury.
Liddy argues that the district court's conclusion that Wells is an

                    33
involuntary public figure is correct and asserts in the alternative that
Wells's participation in Watergate-related dialogue is sufficient to
qualify her as a voluntary limited-purpose public figure. Because the
level of culpability the plaintiff must prove to recover compensatory
damages under state law is dependent upon the plaintiff's public or
private figure status, we must address this issue, which is a matter of
law. See Fitzgerald v. Penthouse Int'l, Ltd., 691 F.2d 666, 669-70 (4th
Cir. 1982).

A.

The public figure inquiry is a First Amendment-influenced area of
defamation jurisprudence. As we noted briefly above, prior to New
York Times Co. v. Sullivan, 376 U.S. 254 (1964), defamation law was
entirely an area of state concern and was immune from First Amend-
ment restraints. In New York Times Co., however, the Supreme Court
announced that the First and Fourteenth Amendments prohibit "a pub-
lic official from recovering damages for a defamatory falsehood relat-
ing to his official conduct unless he proves that the statement was
made with `actual malice' -- that is, with knowledge that it was false
or with reckless disregard of whether it was false or not." Id. at 279-
80. Additionally, New York Times Co. indicated that actual malice
must be demonstrated by clear and convincing evidence. Id. at 285-
86; see Gertz v. Robert Welch, Inc., 418 U.S. 323, 342 (1974). In
Curtis Publishing Co., v. Butts, 388 U.S. 130 (1967), the New York
Times Co. actual malice standard was extended beyond public offi-
cials to encompass "public figures." See id. at 162-65 (Warren, C.J.,
concurring in the result). The parameters of public figure status were
not fully defined in the Curtis decision.

After Curtis, the Court took a short-lived step away from classify-
ing plaintiffs by their public or private figure status as a means to
determine what level of defendant's fault was required for recovery.
In Rosenbloom v. Metromedia, Inc., 403 U.S. 29 (1971), a plurality
of the Court determined that plaintiffs must prove actual malice when
their claim rested upon any "discussion and communication involving
matters of public or general concern, without regard to whether the
persons involved are famous or anonymous." Id. at 44.

The Rosenbloom plurality's standard, however, was overruled in
Gertz v. Robert Welch, Inc., 418 U.S. 323 (1974). In reversing course

                    34
and holding that to recover compensatory damages private individuals
need not prove that the defendant acted with actual malice even when
the defamation occurred during discussion of matters of public con-
cern, the Court enunciated classifications of defamation plaintiffs and
the corresponding levels of defendant's culpability that must be
proven. See id. at 342-48. Justice Powell, writing for the majority, dis-
tinguished between public figures and private figures and justified
their different requirements for proof of defendant's fault on two
grounds: first, the greater ability of public figures to resort to self-help
on account of their better access to the media and channels of commu-
nication, and second, the voluntary assumption of the risk of publicity
undertaken by public figures. See id. at 344. Among the class of pub-
lic figures, the Court made further distinctions:

          Hypothetically, it may be possible for someone to become
          a public figure through no purposeful action of his own, but
          the instances of truly involuntary public figures must be
          exceedingly rare. For the most part those who attain this sta-
          tus have assumed roles of especial prominence in the affairs
          of society. Some occupy positions of such persuasive power
          and influence that they are deemed public figures for all pur-
          poses. More commonly, those classed as public figures have
          thrust themselves to the forefront of particular public contro-
          versies in order to influence the resolution of the issues
          involved. In either event, they invite attention and comment.

Id. at 345. Thus, we have interpreted Gertz as creating three distinct
types of public figures:

          (1) "involuntary public figures," who become public figures
          through no purposeful action of their own; (2) "all-purpose
          public figures," who achieve such pervasive fame or notori-
          ety that they become public figures for all purposes and in
          all contexts; and (3) "limited-purpose public figures," who
          voluntarily inject themselves into a particular public contro-
          versy and thereby become public figures for a limited range
          of issues.

                     35
Foretich v. Capital Cities/ABC, Inc., 37 F.3d 1541, 1551-52 (4th Cir.
1994).20

Since Gertz, it has been clear that the First Amendment sets limits
on a public figure's ability to recover for defamation. A public figure
"may recover for injury to reputation only on clear and convincing
proof that the defamatory falsehood was made with knowledge of its
falsity or with reckless disregard for the truth." Gertz, 418 U.S. at
342. After Gertz, however, the level of defendant's fault that must be
proved by private figures to recover compensatory damages21 in defa-
mation actions is left to the states22 even when the defamatory com-
munication touches on matters of public concern, with the caveat that
strict liability schemes run afoul of the First Amendment. See id. at
347-50.

B.

The Court has revisited public figure status three times since it
handed down its decision in Gertz. In Time, Inc. v. Firestone, 424
U.S. 448 (1976), Time magazine had printed an unflattering report
_________________________________________________________________
20 During the course of this litigation there has been no assertion that
Wells is an all-purpose public figure.
21 The standards are somewhat different as applied to punitive damages
and require analysis not only of the plaintiff's status, but also of the
nature of the speech. For a private plaintiff claiming defamation in a
communication on a matter of public concern, actual malice must be
proven before the plaintiff can recover punitive damages. See Gertz v.
Robert Welch, Inc., 418 U.S. 323, 348-50 (1974). When the private
plaintiff has alleged defamation in a communication regarding a private
matter, however, the plaintiff need not show actual malice. See Dun &
Bradstreet, Inc. v. Greenmoss Builders, Inc., 472 U.S. 749, 761 (1985)
(plurality opinion). Additionally, all plaintiffs (i.e., both public and pri-
vate figures) bear the burden of proving falsity when the allegedly
defamatory statement touches upon a matter of public concern. See
Philadelphia Newspapers, Inc. v. Hepps, 475 U.S. 767, 775-77 (1986).
22 In Virginia, the relevant standard for statements that are defamatory
on their face is a negligence standard. See Gazette, Inc. v. Harris, 325
S.E.2d 713, 724-25 (Va. 1985). The Restatement (Second) of Torts also
follows a negligence standard. See Restatement (Second) of Torts
§ 580B (1977).

                    36
regarding the divorce of Russell and Mary Alice Firestone. See id. at
452. Mary Alice Firestone filed a defamation action in Florida state
court and won a $100,000 judgment. See id. Time appealed to the
Supreme Court and argued that Mary Alice Firestone should have
been required to prove actual malice because she was a public figure.
See id. The Court disagreed with Time's contention. See id. at 453.
The Court noted that Mary Alice Firestone was not a public figure
because she "did not assume any role of especial prominence in the
affairs of society, . . . and she did not thrust herself to the forefront
of any particular public controversy in order to influence the resolu-
tion of the issues involved in it." Id. The Court noted that although
the divorce proceedings were a matter of public record and public
interest, they were not a public controversy. See id. at 454. Further,
the Court held that Mary Alice Firestone's participation in the divorce
proceedings was required by state law, so she had not freely chosen
to publicize the issues. See id. The Court also stated that Mary Alice
Firestone's appearance in a few press conferences to satisfy the press
did not convert her into a public figure. See id. n.3.

The Court next addressed the public figure issue in a pair of 1979
cases -- Hutchinson v. Proxmire, 443 U.S. 111 (1979) and Wolston
v. Reader's Digest Ass'n, Inc., 443 U.S. 157 (1979). Hutchinson, a
research behavioral scientist, filed a defamation suit as the result of
having the topic of his research, why monkeys clench their jaws,
listed as a "Golden Fleece Award"23 winner. See Hutchinson, 443 U.S.
at 117-18. The Court held that it was error to classify Hutchinson as
a limited-purpose public figure based upon his receipt of federal
research funds and his access to the media to respond to the Golden
Fleece controversy, because neither factor demonstrated that Hutchin-
son was a public figure prior to his mention in connection with the
Golden Fleece Award. See id. at 134-35. In Wolston, the Court held
that the nephew of convicted spies was not a public figure on the
basis of his receipt of grand jury subpoenas, failure to appear before
the grand jury, and contempt conviction resulting therefrom. See
Wolston, 443 U.S. at 161-63. Although fifteen newspaper stories had
_________________________________________________________________
23 The "Golden Fleece of the Month Awards" were initiated by Wiscon-
sin Senator William Proxmire in March 1975 to publicize examples of
wasteful government spending. See Hutchinson v. Proxmire, 443 U.S.
111, 114 (1979).

                     37
been written covering his contempt conviction and Wolston's name
appeared in two books published at the time of the events, the
Supreme Court held that Wolston's action of failing to appear at the
grand jury was not sufficient to create limited-purpose public figure
status when his voluntary discussion of the matter was minimal. See
id. at 166. The Court reasoned that "[a] private individual is not auto-
matically transformed into a public figure just by becoming involved
in or associated with a matter that attracts public attention," id. at 167,
and emphasized that Wolston had not "engaged the attention of the
public in an attempt to influence the resolution of the issues involved,
id. at 168, and "in no way calculated to draw attention to himself . . .
to invite public comment or influence the public with respect to any
issue," id. Because the Court concluded that Wolston was a private
figure it was error to apply the actual malice standard to Wolston's
claim for compensatory damages.

C.

Applying the foregoing Supreme Court precedents, this Circuit has
developed a five-factor test to determine whether a plaintiff is a
limited-purpose public figure. Liddy has asserted that Wells meets the
test for limited-purpose public figure status. Because the jurispru-
dence regarding limited-purpose public figures is well-established in
this Circuit, we address Liddy's contentions regarding the voluntary
nature of Wells's participation in the Watergate controversy first,
before weighing-in on the district court's ultimate conclusion that
Wells qualifies as an involuntary public figure.

Before a plaintiff can be classified, as a matter of law, as a limited-
purpose public figure, the defendant must prove that:

          (1) the plaintiff has access to channels of effective commu-
          nication;

          (2) the plaintiff voluntarily assumed a role of special promi-
          nence in the public controversy;

          (3) the plaintiff sought to influence the resolution or out-
          come of the controversy;

                     38
          (4) the controversy existed prior to the publication of the
          defamatory statement; and

          (5) the plaintiff retained public-figure status at the time of
          the alleged defamation.

See Reuber v. Food Chemical News, Inc., 925 F.2d 703, 708-10 (4th
Cir. 1991) (en banc). In Foretich, we added an additional consider-
ation to the limited-purpose public figure inquiry when we held that
if the content of a defamatory statement touches upon an area that
state law has traditionally considered to be defamatory per se, then the
plaintiff cannot be categorized as a limited-purpose public figure
solely because he makes reasonable public replies to the statement.
See 37 F.3d at 1558. In evaluating an individual's limited-purpose
public figure status we look at "the nature and extent of an individu-
al's participation in the particular controversy giving rise to the defa-
mation." Gertz, 418 U.S. at 351.

In order to prevail on his assertion that Wells's participation in the
Watergate controversy merits her classification as a limited-purpose
public figure Liddy must establish each of the five elements recited
above. See Foretich, 37 F.3d at 1556 (noting that the defendant bears
the burden on all five elements). According to Liddy, Wells's volun-
tary injection into the Watergate controversy, an event of unprece-
dented historical interest and importance, is sufficient to satisfy the
five-part test because she was interviewed by the FBI, mentioned in
the newspaper, subpoenaed to testify before the grand jury, and called
before the Senate in the early 1970s. Additionally, Liddy points to
several media exposures Wells has had since the prostitution-oriented
theory of the Watergate break-in emerged in 1984. Specifically,
Liddy points out that Wells published a letter to the editor in the New
York Times in 1985, spoke to a reporter on the twentieth anniversary
of the Watergate break-in for an article that appeared in the
Washington Post in 1992, spoke to the BBC in 1993, was named in
an Arts & Entertainment Network broadcast entitled"The Key to
Watergate" and a Geraldo Rivera documentary "Now it Can be Told,"
and spoke to historian James Rosen. Although Liddy has amply dem-
onstrated that Wells has "access to channels of effective communica-
tion," we conclude that Liddy has failed to show that Wells has
"voluntarily assumed [a role] of special prominence in the . . . public

                    39
controversy."24 Id. Therefore, we cannot conclude that Wells is a
limited-purpose public figure.

Gertz, Firestone, and Wolston each have touched upon the charac-
teristics that must be proven to demonstrate that a plaintiff has "vol-
untarily assumed a role of special prominence in a public
controversy." Reuber, 925 F.2d at 709. The Supreme Court stated in
Gertz that the class of limited-purpose public figures included those
individuals who "thrust[ed] themselves to the forefront of particular
public controversies in order to influence the resolution of the issues
involved," 418 U.S. at 345, or who "voluntarily inject[ed] [them-
selves] . . . into a particular public controversy . . . [and] assume[d]
special prominence in the resolution of public questions," id. at 351.
Although Gertz, an attorney, had taken on a case that was related to
a public controversy and likely to generate media exposure, the Court
held that Gertz's actions were insufficient to characterize him as a
public figure:
_________________________________________________________________

24 We need not dwell on what is usually a preliminary question,
whether the statements in question were made in connection with a pub-
lic controversy. See Foretich v. Capital Cities/ABC, Inc., 37 F.3d 1541,
1554-55 (4th Cir. 1994) (indicating that the public controversy require-
ment is a preliminary inquiry). Watergate is perhaps the quintessential
public controversy, an event that has evoked extensive political and his-
torical interest and debate and has had effects felt well beyond the direct
participants. See, e.g., Helen Dewar, GOP Senator Proposes Alternative
to Independent Counsel Law, Wash. Post, June 22, 1999, at A5 (stating
that the independent counsel statute was passed in 1978 as a result of
Watergate); Doug Struck, The FDR Memorial's Deeper Meaning; For
Many Older Americans, Roosevelt Symbolizes Their Triumph Over
Adversity, Wash. Post., May 1, 1997, at A1 (noting that two or three gen-
erations of Americans have become cynical as a result of the Watergate
scandal). More than twenty-seven years after the break-in, Watergate still
attracts intense public interest and media attention. See, e.g., George
Lardner Jr., Nixon Aide Testifies Against Boss in Estate Case, Wash.
Post, Mar. 29, 1999, at A17 (reporting that John Dean testified about
Nixon's presidential library plans during efforts of Nixon estate to
recover just compensation for seized documents); George Lardner Jr. &
Walter Pincus, Watergate Burglars Broke Into Chilean Embassy as
Cover, Tapes Show, Wash. Post, Feb. 26, 1999, at A9.

                    40
          [Gertz's] participation related solely to his representation of
          a private client. He took no part in the criminal prosecution
          . . . . Moreover, he never discussed either the criminal or
          civil litigation with the press and was never quoted as hav-
          ing done so. He plainly did not thrust himself into the vortex
          of this public issue, nor did he engage the public's attention
          in an attempt to influence its outcome.

Id. at 352.

In Firestone, the Court stated that the Firestones' divorce was a pri-
vate matter, not a public controversy, but even if it had been a public
controversy, Mary Alice Firestone "did not thrust herself to the fore-
front of [that] controversy in order to influence the resolution of the
issues involved in it." 424 U.S. at 453. Thus, the Court held that Mary
Alice Firestone was not a limited-purpose public figure. Then-Justice
Rehnquist amplified the Court's holding, noting that Mary Alice Fire-
stone:

          [had not] freely cho[sen] to publicize issues as to the propri-
          ety of her married life. She was compelled to go to court by
          the State in order to obtain legal release from the bonds of
          matrimony. . . . [I]n such an instance resort to the judicial
          process . . . is no more voluntary in a realistic sense than that
          of the defendant called upon to defend his interests in court.

Id. at 454 (internal quotation marks omitted).

The Court went on to observe that litigants in general have not vol-
untarily stepped before the public eye, but rather are "drawn into a
public forum largely against their will in order to attempt to obtain the
only redress available to them or to defend themselves against actions
brought by the State or by others." Id. at 457.

In Wolston, the Court built upon its holding in Firestone regarding
the public figure status of those involved in litigation. Its holding
extended the view that persons involved in litigation have not volun-
tarily sought prominence in a public controversy merely by being the
subject of a subpoena to appear as a witness in a government investi-

                     41
gation. In addressing whether Wolston had voluntarily injected him-
self into the controversy surrounding Soviet espionage in the 1950s,
the Court stated:

          It would be more accurate to say that [Wolston] was
          dragged unwillingly into the controversy. The Government
          pursued him in its investigation. [He] did fail to respond to
          a grand jury subpoena, and this failure, as well as his subse-
          quent citation for contempt, did attract media attention. But
          the mere fact that [he] voluntarily chose not to appear before
          the grand jury, knowing that his action might be attended by
          publicity, is not decisive on the question of public figure sta-
          tus. . . . [Wolston] never discussed this matter with the press
          and limited his involvement to that necessary to defend him-
          self against the contempt charge. It is clear that[he] played
          only a minor role in whatever public controversy there may
          have been concerning the investigation of Soviet espionage.

443 U.S. at 166-67.

Further, the Court observed that Wolston "assumed no `special
prominence in the resolution of public questions,'" id. at 168 (quoting
Gertz, 418 U.S. at 351), because "[h]is failure to respond to the grand
jury's subpoena was in no way calculated to draw attention to himself
in order to invite public comment or influence the public with respect
to any issue. He did not in any way seek to arouse public sentiment
in his favor and against the investigation." Id.

In light of the foregoing, viewing Wells's public exposures during
and after the Watergate break-in collectively, we conclude that Wells
has not "voluntarily assumed [a role] of special prominence in the . . .
public controversy." Foretich, 37 F.3d at 1556. Gertz, Firestone, and
Wolston establish conclusively that Wells was not a public figure dur-
ing the immediate aftermath of the Watergate break-in in the 1970s.
Like Wolston, Wells's involvement in the Watergate investigation
was wholly involuntarily; she was "dragged unwillingly into the con-
troversy," Wolston, 443 U.S. at 166, initially by the commission of a
crime at her workplace and later by the governmental investigation
that ensued. Wells's discussions with the FBI, response to the grand
jury subpoena, and appearance before the Senate committee simply

                      42
were not voluntary actions but rather were compelled by the force of
law. See id. Even if we assume arguendo that Wells was involved in
criminal activity during her employment at the DNC, 25 precedent
counsels that activity likely to engender publicity, even criminal
activity, does not equate to taking on a role of special prominence in
a public controversy. See Wolston, 443 U.S. at 168 ("reject[ing] the
further contention . . . that any person who engages in criminal con-
duct automatically becomes a public figure for purposes of comment
on a limited range of issues relating to his conviction."); Gertz, 418
U.S. at 352 (holding that an attorney who took on a case linked to a
public controversy but who did not speak to the press was not a public
figure).

The question then arises whether Wells voluntarily has attained
special prominence in the Watergate controversy as a result of the
revelation of the prostitution-related theory of the break-in. For the
most part, Wells's reported role in Watergate has remained
unchanged after Secret Agenda and Silent Coup -- Wells is named as
Spencer Oliver's secretary and a woman whose phone calls were
overheard on illegal wire taps. To the extent that Wells's role has
expanded, it has done so because Secret Agenda and Silent Coup
revealed that Watergate burglar Martinez possessed a key to her desk,
exposed prostitution activities that purportedly were occurring at the
DNC, and implied that Wells may have had some connection to those
illicit activities. There is no proof that any of these disclosures were
the result of Wells's voluntary interaction with the authors. Instead,
it is clear, as the district court concluded, that the story was divulged
by a sole source, Bailley. See Wells, 1 F. Supp.2d at 543. Because the
disclosures of Secret Agenda and Silent Coup cannot be fairly attri-
buted to Wells's voluntary participation, we cannot conclude that she
sought a prominent role in the Watergate controversy as a result of
being named therein.

Therefore, the question of whether Wells has "voluntarily assumed
[a role] of special prominence in the . . . public controversy,"
Foretich, 37 F.3d at 1556, ultimately, on this record, revolves around
_________________________________________________________________
25 Because Watergate is a matter of public concern, Wells bears the
burden on remand of proving the falsity of Liddy's statements. See
Philadelphia Newspapers, Inc. v. Hepps, 475 U.S. 767, 777 (1986).

                     43
four media contacts: (1) her letter-to-the-editor of the New York
Times, published in 1985; (2) her 1992 interview with a Washington
Post reporter on the twentieth anniversary of the Watergate break-in;
(3) her interview with the BBC in 1993; and (4) her discussions with
historian James Rosen. The letter-to-the-editor, made in response to
a book review of Secret Agenda that named her as a figure involved
in arranging dates with prostitutes, clearly falls within the category of
self-help and reasonable response to reputation-injuring statements of
the type that we approved in Foretich. See 37 F.3d at 1558. Therefore,
Wells's letter-to-the-editor should not contribute to the public figure
analysis.

Regarding Wells's three other media contacts, Firestone makes
clear that voluntary discussion of events with the press does not per
se indicate that a defamation plaintiff has "thrust herself to the fore-
front of [a public] controversy." 424 U.S. at 454 n.3. Rather, when an
individual has had contact with the press, the proper questions are
whether he has attempted to influence the merits of a controversy, see
id., or has "draw[n] attention to himself in order to invite public com-
ment," Wolston, 443 U.S. at 168, or "invited that degree of public
attention and comment . . . essential to meet the public figure level,"
Hutchinson v. Proxmire, 443 U.S. 111, 135 (1979). In this case, there
is no proof that Wells spoke to the press in any role other than as a
witness to history in response to their repeated requests. Wells, as a
DNC worker at the time of Watergate, has a story to tell about the
facts of the break-in and the circumstances surrounding the investiga-
tion that has independent value. Telling that story, however, is simply
giving an eye-witness account of events that are no longer controver-
sial. For example, whether the Watergate break-in occurred on June
17, 1972 is not generally regarded as an open question. How Wells
felt as an individual caught up in the investigation is a strictly per-
sonal observation. Responding to requests from inquiring reporters
about these matters does not convert Wells into a public figure when
her statements cannot be interpreted to have an impact upon the mer-
its of the ongoing Watergate controversy. See Firestone, 424 U.S. at
454 n.3 (stating that holding press conferences does not create public
figure status when held in response to reporter inquiries and in a situa-
tion when it is not possible to influence the merits).

Twenty-seven years after the event, the still-controversial aspects
of Watergate revolve around bigger issues such as why the break-in

                    44
occurred, who was responsible, whether our Constitutional checks
and balances are adequate, whether the American populace lost confi-
dence in politicians as a result of the scandal, etc. Liddy has failed to
point to evidence demonstrating that Wells has made any attempt to
become a spokesperson on any of these types of matters. Therefore,
we cannot conclude that Wells has voluntarily undertaken a position
at the forefront of the Watergate controversy. The record establishes
that Wells has conducted only a handful of interviews over the course
of twenty-seven years and each one has been in response to inquiries
from reporters requesting her eye-witness account. As a result, we
conclude that Liddy has not met his burden of proving each of the
five elements of this circuit's limited-purpose public figure test, and
we must determine that Wells is not a limited-purpose public figure
under our jurisprudence.

D.

The district court also concluded that Wells did not meet the five-
part test governing limited-purpose public figure status. Rather, the
district court concluded that Wells was an involuntary public figure.
See Wells, 1 F. Supp.2d at 540. Wells appeals this ruling. We con-
clude that Wells was not an involuntary public figure and reverse.

The concept of an involuntary public figure has its origins in one
sentence from Gertz: "Hypothetically, it may be possible for someone
to become a public figure through no purposeful action of his own,
but the instances of truly involuntary public figures must be exceed-
ingly rare." 418 U.S. at 345. So rarely have courts determined that an
individual was an involuntary public figure that commentators have
questioned the continuing existence of that category. See, e.g., Rod-
ney A. Smolla, Law of Defamation § 2.14 (1998) (questioning contin-
uing vitality of involuntary public figure). Although we have
acknowledged that involuntary public figures constitute one of the
three classes of public figures categorized in Gertz, we have never
explored the parameters of the involuntary branch of the public figure
typography. See Foretich, 37 F.3d at 1551-52 (stating that Gertz cre-
ated three categories of public figures, one of which was involuntary).
Thus, Wells's challenge to the district court's conclusion that she is
an involuntary public figure presents a novel question of law.

                     45
The district court ruled, applying Dameron v. Washington Maga-
zine, Inc., 779 F.2d 736 (D.C. Cir. 1985), that Wells was an involun-
tary public figure because she had the "misfortune" of being "drawn
by a series of events into the Watergate controversy." Wells, 1 F.
Supp.2d at 540-41. Because we conclude that "misfortune" is but one
aspect of the considerations that should be weighed before concluding
that an individual is an involuntary public figure, we are not per-
suaded by the district court's analysis.

The Dameron case, the leading case on involuntary public figure
status, involved an air-traffic controller who had been the sole con-
troller on duty during a 1974 airline crash near Dulles Airport in
Northern Virginia. See 779 F.2d at 738. In 1982, following the crash
of Air Florida Flight 90 into the Potomac River on takeoff from
National Airport in Washington, D.C., Washingtonian magazine pub-
lished a story that listed, inter alia, plane crashes that had occurred
in the Washington, D.C. metropolitan area and were attributable to
controller error. See id. The magazine article stated that controller
error was partially to blame for the 1974 Dulles crash. See id. As a
result, the air traffic controller filed a defamation action. See id.

The D.C. Circuit, recognizing that the air traffic controller had not
voluntarily injected himself into a public controversy, and therefore
could not satisfy the court's definition of a limited-purpose public fig-
ure, concluded that the air traffic controller could nevertheless be con-
sidered a public figure. See id. at 741. The court applied two of the
three parts of its Waldbaum test for limited-purpose public figures and
evaluated whether there was a public controversy and whether the
allegedly defamatory statements concerned the public controversy.
See id. at 741 (citing Waldbaum v. Fairchild Publications, Inc., 627
F.2d 1287, 1296-98 (D.C. Cir. 1980)). Instead of inquiring whether
the air traffic controller had voluntarily entered the fray, however, the
D.C. Circuit concluded that "[b]y sheer bad luck" the air traffic con-
troller had become a prominent figure, central to the resolution of a
public question. Id. at 742. On that basis, the D.C. Circuit held that
the air traffic controller was an involuntary public figure. See id. at
743.

We are hesitant to rest involuntary public figure status upon "sheer
bad luck." Gertz tells us that involuntary public figures "must be

                    46
exceedingly rare," 418 U.S. at 345, and, unfortunately, bad luck is rel-
atively common. The Dameron definition of an involuntary public
figure, someone who by bad luck is an important figure in a public
controversy, runs the risk of returning us to the Rosenbloom plurali-
ty's conception of defamation law. Under Rosenbloom, all defamation
plaintiffs were required to prove actual malice when the allegedly
defamatory statements occurred during "discussion and communica-
tion involving matters of public or general concern, without regard to
whether the persons involved are famous or anonymous." 403 U.S. at
44. The Supreme Court expressly repudiated the "public interest" test
in Gertz, see 418 U.S. at 346, and further disavowed it in Wolston,
see 443 U.S. at 168 ("To accept such reasoning would in effect re-
establish the doctrine advanced by the plurality opinion in
Rosenbloom . . . which concluded that the New York Times standard
should extend to defamatory falsehoods relating to private persons if
the statements involved matters of public or general concern. We
repudiated this approach in Gertz and in Firestone, however, and we
reject it again today."). Because Dameron has not narrowly tailored
the class of possible involuntary public figures, it has created a class
of individuals who must prove actual malice that is equivalent to the
class in Rosenbloom. Under either Dameron or Rosenbloom all indi-
viduals defamed during discourse on a matter of public concern must
prove actual malice. In light of the Supreme Court's repeated rejec-
tion of Rosenbloom, we are unwilling to adopt an approach that
returns us to an analysis that is indistinguishable. See David L. Wallis,
Note, The Revival of Involuntary Limited-Purpose Public Figures--
Dameron v. Washington Magazine, Inc., 1987 B.Y.U. L. Rev. 313,
323 (criticizing the Dameron approach as overinclusive and as a
return to Rosenbloom).

In order to flesh out the boundaries of who may constitute an invol-
untary public figure, a return to Gertz, the only Supreme Court case
to mention the concept, is in order. In Gertz , Justice Powell iterated
two rationales for concluding that public figure status must be the
determinative inquiry in the balance of interests between the plaintiff
and the First Amendment in a defamation case. First, the public figure
can take better advantage of the free press and has an easier time
resorting to self-help because notoriety guarantees better access to the
media and channels of communication. See 418 U.S. at 344. Second,
the public figure has taken actions through which he has voluntarily

                    47
assumed the risk of publicity. See id. We conclude that in order to
ensure that the balance between states' and individuals' interests in
protection of reputation and First Amendment freedoms at the heart
of Constitutional defamation law is maintained, any standard for
determining who is an involuntary public figure must be mindful of
both of these underpinnings. See Khawar v. Globe Int'l, Inc., 965
P.2d 696, 702 (Cal. 1998) (holding that the characterization of invol-
untary public figure must be reserved for those individuals who sat-
isfy both of Gertz's supporting grounds), cert. denied, 119 S. Ct. 1760
(1999). Yet, because the usual and natural conception of a public fig-
ure encompasses a sense of voluntary participation in public debate,
and because to do otherwise would threaten a return to Rosenbloom,
the class of involuntary public figures must be a narrow one, so as to
encompass only "exceedingly rare" cases. Gertz, 418 U.S. at 345.

With Gertz's two supporting rationales and the need for a narrow
class of involuntary public figures in mind, we believe that the fol-
lowing considerations are warranted. First, to prove that a plaintiff is
an involuntary public figure the defendant must demonstrate to the
court that the plaintiff has become a central figure in a significant
public controversy and that the allegedly defamatory statement has
arisen in the course of discourse regarding the public matter. To prove
that the plaintiff is a central figure in the controversy, the defendant
must put forth evidence that the plaintiff has been the regular focus
of media reports26 on the controversy. A significant public contro-
versy is one that touches upon serious issues relating to, for example,
community values, historical events, governmental or political activ-
ity, arts, education, or public safety. Second, although an involuntary
public figure need not have sought to publicize her views on the rele-
vant controversy, she must have nonetheless assumed the risk of pub-
licity. Therefore, the defendant must demonstrate that the plaintiff has
taken some action, or failed to act when action was required, in cir-
_________________________________________________________________
26 The extent of media coverage required to prove that the plaintiff is
a central figure will vary greatly depending upon the scope of the public
controversy. For a controversy that is localized in a specific community,
the defendant may rely on local media outlets such as the local newspa-
per and the local television news. In contrast, when the defendant seeks
to show that the plaintiff is a central figure in a national or international
controversy, the scope of media coverage must be significantly broader.

                    48
cumstances in which a reasonable person would understand that pub-
licity would likely inhere.27See Reuber v. Food Chemical News, Inc.,
925 F.2d 703, 709 (4th Cir. 1991) (en banc) ("[E]ven involuntary par-
ticipants can be public figures when they choose a course of conduct
which invites public attention."). Unlike the limited-purpose public
figure, an involuntary public figure need not have specifically taken
action through which he has voluntarily sought a primary role in the
controversy to influence the outcome of debate on the matter.

To summarize, an involuntary public figure has pursued a course
of conduct from which it was reasonably foreseeable, at the time of
the conduct, that public interest would arise. A public controversy
must have actually arisen that is related to, although not necessarily
causally linked, to the action. The involuntary public figure must be
recognized as a central figure during debate over that matter. Further,
we retain two elements of the five-part Reuber test, specifically: (1)
the controversy existed prior to the publication of the defamatory
statement; and (2) the plaintiff retained public-figure status at the time
of the alleged defamation. See id. at 710. Additionally, to the extent
that an involuntary public figure attempts self-help, the Foretich rule
must apply with equal strength. See 37 F.3d at 1558.

We believe that the foregoing test captures that"exceedingly rare"
individual who, although remaining mute during public discussion of
the results of her action, nevertheless has become a principal in an
important public matter. Further, this test excludes from the category
of involuntary public figures those individuals who by happenstance
have been mentioned peripherally in a matter of public interest or
have merely been named in a press account. Also, the foregoing anal-
ysis avoids resurrecting Rosenbloom because this conception of the
involuntary public figure does not cast too broad a net and encompass
all individuals who become linked in the media to a matter of public
concern. Every plaintiff who is allegedly defamed during discussion
of a public controversy will not necessarily be required to prove
actual malice to recover compensatory damages under this test.
_________________________________________________________________
27 In evaluating whether a plaintiff has conducted herself in such a
manner, it is important to avoid bootstrapping, i.e., letting the defamatory
statements themselves be the linchpin that makes the plaintiff an involun-
tary public figure.

                     49
Applying this formulation to Wells, we determine that she is not
an involuntary public figure. Wells simply has not been a central fig-
ure in media reports on Watergate. Liddy has been able to point to
very few published reports on Watergate even mentioning Wells by
name. Prior to the revelation of the call-girl ring theory, Liddy has
shown that Wells was mentioned by name only in an International
Herald Tribune article noting that her conversations, and those of her
boss Spencer Oliver, had been overheard on a listening device. Since
the emergence of the call-girl ring theory, in those instances where the
media has mentioned Wells, she has been a very minor figure in the
discussion of the primary actors in the Watergate affair -- the bur-
glars, Dean, Hunt, Liddy, and, of course, President Nixon. We cannot
say that in any of the reports contained in the record Wells is por-
trayed as a central figure in the Watergate controversy. The focus has
always been on the roles of other people.

This is true even of Secret Agenda and Silent Coup, the two books
that are the primary proponents of the call-girl theory. From the
excerpts that are contained in the record, it appears that Wells is men-
tioned very briefly in Secret Agenda. In the midst of several hundred
pages explaining a complex theory regarding CIA manipulation,
Wells's name appears on three pages that recount her testimony
before the Senate Select Committee and note in passing that Martinez
had a key to her desk. See Jim Hougan, Secret Agenda: Watergate,
Deep Throat and the CIA 176-79 (1984). Similarly, in Silent Coup,
Wells is mentioned on six pages of an approximately five hundred
page book that focuses on John Dean. On those pages the contents of
Wells's Senate Committee testimony are reiterated, her position as
Oliver's secretary is mentioned, and questions about Martinez's pos-
session of her key are posed. See Len Colodny & Robert Gettlin,
Silent Coup: The Removal of A President 134, 138, 148, 149, 157,
159 (1991).

Liddy argues that Wells is an important figure in the Watergate
controversy because a Watergate burglar possessed a key to her desk.
We agree that Martinez's possession of that key is an interesting mys-
tery, and it immediately raises the questions posed in Silent Coup:
"Why would a Watergate burglar have a key to Wells's desk in his
possession and what items of possible interest to a Watergate burglar
were maintained in Wells's locked desk drawer?" Colodny & Gettlin,

                    50
supra at 159 (emphasis omitted). But, however intriguing the factual
revelation regarding Martinez's possession of Wells's key may be, it
doesn't establish involuntary public figure status for Wells. The
touchstone of involuntary public figure status cannot be mere poten-
tial public interest. Designating someone as a public figure in a sense
makes her name and her reputation public property. Defamation juris-
prudence has managed to strike a delicate, but fair, balance. In order
to prevent a chilling effect upon the media's investigation of public
events, the media need not even be reasonable in reporting on a public
figure. All we require is that the media not be reckless or state know-
ing falsehoods. The typical public figure has championed her views
on a matter of public interest and thereby has assumed the risk of pub-
licity. The public's potential interest in an unknown cannot serve as
surrogate to that voluntary engagement in public affairs. Were we to
reach such a holding, an individual's interest in privacy and protect-
ing her reputation would be erased from the balance of defamation
law.

There is a great temptation when evaluating a controversy as long-
standing and significant as Watergate to allow the controversy itself
to take precedence in the analysis and let it convert all individuals in
its path into public figures. The Supreme Court has admonished us
strongly against allowing the public event with which the individual
is connected to be the determinative factor governing an individual's
public figure designation. In the great wealth of materials on Water-
gate, Wells is, at most, a footnote. Even within materials promulgat-
ing the call-girl theory of the June 17, 1972, break-in, Wells is a
minor figure. As a result, we must conclude that she is not an involun-
tary public figure.28

E.

Based upon the preceding analysis, we must conclude that Wells
is a private figure. She need not prove actual malice to recover com-
pensatory damages under the applicable law. Therefore, this case
_________________________________________________________________
28 Because we determine that Wells has not been recognized as a prin-
cipal in the Watergate controversy, it is unnecessary for us to pass upon
whether she has taken any action from which public interest was a rea-
sonably foreseeable result.

                    51
must be remanded for the district court to reconsider Wells's claims
under the lesser standard. Because, however, punitive and presumed
damages hinge on a finding of actual malice, we proceed below to
consider Wells's final assignment of error.

V.

Wells lodges her final challenge against the district court's conclu-
sion that she would be unable to prove that Liddy made the allegedly
defamatory statements with knowledge of their falsity or reckless dis-
regard for their falsity, i.e., with actual malice, see New York Times
Co. v. Sullivan, 376 U.S. 254, 279-80 (1964), by clear and convincing
evidence as a matter of law. Wells claims that the district court erred
when it relied on seven pieces of corroborating factual evidence to
determine that she could not prove actual malice because there was
no proof that Liddy had relied upon those items. Additionally, Wells
argues that the unreliability of the primary source for the information
coupled with Liddy's personal knowledge of the Watergate affair
should be sufficient to create a genuine issue of material fact.

Our review of the evidence adduced below indicates that one can
fairly infer that there was only one source for the specific content of
Liddy's allegedly defamatory statements. The record amply supports
the district court's conclusion that the single source was unreliable.
Further, it is apparent that Liddy understood that the source may not
be trustworthy. On those bases, we agree with Wells that when the
evidence is viewed in the light most favorable to her, she has raised
a genuine issue of material fact on the actual malice question. Accord-
ingly, we reverse.

In evaluating whether Wells raised a genuine issue of material fact
on the question of whether Liddy had acted with actual malice, the
district court thoroughly reviewed the great quantity of evidence sub-
mitted to it throughout the course of the proceedings below. As a
result of that review, the district court first determined that Bailley
was the sole source for all of the variations of the prostitution ring
theories of the June 17, 1972, Watergate break-in including both
Silent Coup and Secret Agenda. See Wells, 1 F. Supp.2d at 543. The
district court also stated that Bailley, who is a disbarred attorney and
convicted felon with a long history of substance abuse and mental ill-

                    52
ness, had changed his story about the prostitution ring several times
and was not a reliable source. See id. Nevertheless, the district court
concluded that there were seven pieces of evidence corroborating
Bailley's story, and the existence of that evidence prevented Wells
from establishing that Liddy acted with actual malice. See id. at 543-
44.

The district court concluded that the following evidence suffi-
ciently corroborated Bailley's story: (1) although Bailley changed his
story several times, he consistently stated that a DNC secretary was
involved in the call-girl ring; (2) in 1976 public reports circulated that
intimate phone calls were occurring on DNC phones that led to
unconfirmed rumors that the phones were being used in a call-girl
ring; (3) the FBI found a tap on Oliver's phone; (4) Martinez pos-
sessed a key to Wells's desk; (5) it is entirely unclear why anyone
would want to break into Wells's desk; (6) Bailley's sister said that
Wells had a relationship with Bailley; and (7) there were rumors cir-
culating among DNC staffers after the Watergate break-in regarding
a call-girl ring. See id. at 543-45. Because this evidence has a ten-
dency to verify the call-girl theory generally, rather than Wells's par-
ticipation in the call-girl ring specifically, and because Liddy has
confirmed that he does not find believable the sole source connecting
Wells specifically to prostitution activities, we cannot conclude that
these seven pieces of evidence prevent Wells from proving that Liddy
acted with actual malice.

The district court, in summarizing the seven points of corroborating
evidence overlooked a very significant fact. Bailley is the only indi-
vidual who has ever made the claim that there were pictures of prosti-
tutes in a desk at the DNC. Bailley told Liddy during a meeting in
June 1991 that "[t]he photographs were kept in a manila envelope that
was opened and closed with a string wound around a disc on the flap.
The envelope, [which] Bailley stated he saw physically, was kept in
a locked desk drawer in the DNC in the Oliver/Wells/Governors
area." (J.A. at 1074.) The transcript of the JMU speech shows that
Liddy recited this information practically verbatim. The only differ-
ence between the report of Liddy's 1991 meeting with Bailley and
Liddy's recitation at JMU was that, rather than noting that the photo-
graphs of prostitutes were in any desk in the Oliver/Wells/Governors

                     53
area, Liddy stated during the JMU speech that those photos were in
Wells's personal desk.

The seven points of corroborating evidence relied upon by the dis-
trict court, although they may tend to corroborate the overall Silent
Coup theory of the break-in, do not sufficiently corroborate the cen-
tral issue in this case -- whether Wells was personally involved in
prostitution activities. Liddy's statements from the JMU speech and
the cruise ship speech are capable of defamatory meaning as a matter
of law only because they can be fairly understood to connect Wells
directly to prostitution activity. If Wells's defamation claims were
premised solely upon the fact that Liddy told the Silent Coup story,
summary judgment for Liddy would have been appropriate. Liddy,
using material that came from Bailley, however, expanded upon the
Silent Coup theory in his speeches and said enough so that the ordi-
nary listener could conclude that he explicitly connected Wells per-
sonally to prostitution activities.

During his deposition testimony Liddy verified that he was aware
that Bailley was not a credible individual. Liddy was aware of Bail-
ley's history of mental illness prior to the publication of Silent Coup
in 1991. Liddy had been advised by counsel that he should not rely
on Bailley as a sole source for any information because Bailley had
"difficulty differentiating between reality and nonreality." (J.A. at
1161.) Liddy also knew that in 1992 Bailley had gotten into an alter-
cation with a security guard at the Library of Congress during which
Bailley told the guard that he was Star Caesar and that Bailley
believed that the Green River murderers from Washington State were
chasing him. In as much as the actual malice standard inquires about
the defendant's mental state at the time of publication -- whether the
defendant knew the statement was false or recklessly disregarded the
truth or falsity of the statement -- Liddy's knowledge of Bailley's
condition is very significant. See Church of Scientology Int'l v.
Daniels, 992 F.2d 1329, 1332 (4th Cir. 1993) (defining actual mal-
ice). The district court underemphasized Liddy's knowledge of Bail-
ley's unreliability.

Wells's alleged direct involvement in DNC prostitution activities
is not sufficiently corroborated by reliable sources to the extent neces-
sary to warrant summary judgment against her. While a defamation

                     54
plaintiff must meet a clear and convincing standard of proof of actual
malice, during summary judgment proceedings initiated by the defen-
dant the court must draw all possible inferences in the plaintiff's
favor. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255-56
(1986). Based upon the evidence in the record viewed in the light
most favorable to Wells, the inference that Bailley is the only person
who has ever linked Wells to prostitution activities is a fair one.
Although Secret Agenda and Silent Coup imply that Wells may have
been involved in the call-girl operation allegedly catering to DNC vis-
itors, those books do not explicitly state that Wells was directly
involved in prostitution-related activities. Further, as the district court
noted, for both Secret Agenda and Silent Coup, the source of informa-
tion on the call-girl ring is Bailley. There is no question that Liddy
was aware that Bailley was the primary source for those books. Addi-
tionally, during the JMU speech, Liddy quoted virtually verbatim
from his report of his 1991 meeting with Bailley, to the extent that
he specifically told the audience that the envelope in Wells's desk
was one that opened and closed by winding a string around a disc on
the flap. The inference that Bailley was Liddy's only source directly
connecting Wells to prostitution activity combined with Liddy's
acknowledgment that he knew Bailley was not reliable is sufficient to
create a genuine issue of material fact regarding whether Liddy acted
with actual malice. See Hudnall v. Sellner, 800 F.2d 377, 382 (4th
Cir. 1986).

When the evidence is properly viewed in the light most favorable
to Wells, the nonmoving party, she is able to raise a genuine issue of
material fact regarding whether Liddy acted with actual malice when
he published statements that can be fairly understood as linking her
to prostitution activities at the DNC. As a result, the district court
erred in granting summary judgment to Liddy.

VI.

In sum, two statements identified by Wells as potentially defama-
tory are capable of defamatory meaning: the JMU speech, governed
by the substantive law of Virginia, and the cruise ship speech, gov-
erned by the maritime common law. Because Wells is a private fig-
ure, these two claims must be remanded for trial under the applicable
negligence standards for Liddy's culpability. Finally, Wells has suc-

                     55
ceeded in raising a genuine issue of material fact on the issue of
Liddy's actual malice. For these reasons we remand this case for fur-
ther proceedings consistent with this opinion.

REVERSED AND REMANDED

                    56